In the United States Court of Federal Claims
                                          No. 11-492 C
                                       Filed: July 22, 2015

*************************************
                                    *             Breach of Contract;
                                    *             Cardinal Change;
                                    *             Contract Disputes Act,
                                    *              41 U.S.C. §§ 601–613;
MERIDIAN ENGINEERING COMPANY, *                   Duty of Good Faith and Fair Dealing;
                                    *             Federal Acquisition Regulations:
      Plaintiff,                    *              31.205-33 (“Professional and Consultant
                                    *               Service Costs”);
v.                                  *              52.211-10 (“Commencement, Prosecution, and
                                    *               Completion of Work”);
THE UNITED STATES,                  *              52.233-1 (“Disputes”);
                                    *              52.236-2 (“Differing Site Conditions”);
      Defendant.                    *              52.242-14 (“Suspension of Work”);
                                    *              52.243-4 (“Changes”);
                                    *              52.248-3 (“Value Engineering—Construction”).
                                    *
*************************************

Michael H. Payne, Cohen Seglias Pallas Greenhall & Furman PC, Philadelphia, Pennsylvania,
Counsel for Plaintiff.

Gregg P. Yates, United States Department of Justice, Civil Division, Washington, D.C., Counsel
for the Government.

                     MEMORANDUM OPINION AND FINAL ORDER

BRADEN, Judge.

       Meridian Engineering Company (“Meridian”) is an engineering and construction firm in
Tucson, Arizona, specializing in heavy civil, structural, and industrial construction. On September
21, 2007, the Army Corps of Engineers (“USACE,” “Army Corps,” or “Corps”) awarded Meridian
a $5.8 million contract to complete a flood control project in Nogales, Arizona including
demolition, excavation, and construction.

       After work at that site commenced, numerous problems arose and, on July 29, 2011,
Meridian filed a Complaint in the United States Court of Federal Claims alleging a breach of
contract seeking damages of $7.6 million. After trial, Meridian filed an Amended and Second
Amended Complaint, adding a new breach of contract claim and a claim for the breach of the duty
of good faith and fair dealing.
        To facilitate review of this Memorandum Opinion And Final Order, the court has provided
the following outline:

I.     RELEVANT FACTUAL BACKGROUND.

       A.     In 2007, The United States Army Corps Of Engineers Awarded Plaintiff A
              Contract To Construct The Chula Vista Project.

       B.     On January 9, 2008, Construction Commenced.

       C.     In July 2008, The “Monsoon Season” Began.

       D.     In October 2008, Structural Failures Impacted The Union Pacific Railroad
              Track And Construction Was Suspended.

       E.     In March 2009, The United States Army Corps Of Engineers Began To Scale
              Back The Chula Vista Project.

II.    PROCEDURAL HISTORY.

III.   DISCUSSION.

       A.     Jurisdiction.

       B.     Contract Disputes Act.

       C.     Standing.

       D.     Standard Of Review.

       E.     Whether Plaintiff Is Entitled To Damages For The Breach Of Contract Claims
              Alleged In The May 19, 2014 Second Amended Complaint.

              1.     Whether Plaintiff Is Entitled To Recover Costs To Protect Its Workers
                     From Hazardous Conditions (Count 1).

                     a.       Plaintiff’s Argument.

                     b.       The Government’s Response.

                     c.       The Court’s Resolution.

              2.     Whether Meridian Is Entitled To Costs For Differing Site Conditions
                     In The Channel And At The Sewer Line (Counts 2 and 5).

                     a.       Plaintiff’s Argument.

                     b.       The Government’s Response.


                                              2
     c.    The Court’s Resolution.

3.   Whether Plaintiff Is Entitled To Recover Costs Incurred Because Of
     The Railroad Right-Of-Way Delay (Count 3).

4.   Whether Plaintiff Is Entitled To Recover Costs For Delays Incurred
     As A Result Of Flood Events (Count 4).

     a.    Plaintiff’s Argument.

     b.    The Government’s Response.

     c.    The Court’s Resolution.

5.   Whether Plaintiff Is Entitled To An Adjustment For The Unpaid
     Contract Quantities (Count 6).

     a.    Plaintiff’s Argument.

     b.    The Government’s Response.

     c.    The Court’s Resolution.

6.   Whether Plaintiff Is Entitled To Costs For The To Suspension Of Work
     (Count 7), Channel Fill (Count 8), And Interim Protection (Count 9).

     a.    Plaintiff’s Argument.

     b.    The Government’s Response.

     c.    The Court’s Resolution.

7.   Whether Plaintiff Is Entitled To Costs Regarding The Punchlist (Count
     10).

     a.    Plaintiff’s Argument.

     b.    The Government’s Response.

     c.    The Court’s Resolution.

8.   Whether Plaintiff Is Entitled To Recover Costs For The North Bridge
     VECP (Count 11).

     a.    Plaintiff’s Argument.

     b.    The Government’s Response.

     c.    The Court’s Resolution.


                            3
       F.      Whether Plaintiff Is Entitled To Recover Preparation Costs For A Request
               For Equitable Adjustment (Count 12).

                      a.      Plaintiff’s Argument.

                      b.      The Government’s Response.

                      c.      The Court’s Resolution.

       G.      Whether The Government Violated The Duty Of Good Faith And Fair Dealing
               (Count 14).

               1.     Plaintiff’s Argument.

               2.     The Government’s Response.

               3.     The Court’s Resolution.

IV.    CONCLUSION.

                                             * * *

I.     RELEVANT FACTUAL BACKGROUND.1

       A.      In 2007, The United States Army Corps Of Engineers Awarded Plaintiff A
               Contract To Construct The Chula Vista Project.

       In April 1994, the USACE issued a Design Memorandum for a flood control project in
Nogales, Arizona, known as the Chula Vista Project (“Project”). JX1. In 2004, Congress approved
funding for the Project and, on August 22, 2007, the USACE issued a request for proposal. JX17-
1.

        On May 29, 2007, the USACE issued IFB No. W912PL-07-B-0005 (“Solicitation”). JX2.
Next, the USACE solicited bids for a firm fixed-price contract and requested prices for a base bid
and three separate options. JX2. These options included: Section 2300(a) concerning earthwork
(JX2-339); Section 2130 concerning the standards for dewatering (JX7; JX2-329); and Section
1355 concerning environmental protection issues (JX5-11).

       1
         The relevant facts cited herein were derived from: trial proceedings in Tucson, Arizona
from January 27–30, 2014 (“TR 1–1227”) and in Washington, D.C. from March 24–27, 2014 (“TR
1228–2292”); trial exhibits admitted into evidence, i.e., JX1-1–190-1; PX1-1–394; DX1-1–612-9;
and an April 28, 2014 hearing to supplement expert testimony (“TR 2293–2434”). The witnesses
who testified on behalf of Meridian’s case-in-chief are listed with their job descriptions and
transcript cites in Court Exhibit A, attached hereto. The witnesses who testified on behalf of the
Government’s case-in-chief are listed with their job descriptions and transcript cites in Court
Exhibit B, attached hereto. A chronology of the events discussed in the relevant factual
background is in Court Exhibit C, attached hereto.



                                                4
       On September 21, 2007, the USACE awarded Contract No. W912PL-07-C-0025
(“Contract”) to Meridian. JX193-1. The Contract was for a “base bid,” but included “options” for
potential cost increases and anticipated time extensions. JX193. A map of the Project’s work site,
Court Exhibit D, follows.

                                        Court Exhibit D




PX375 (Pl. Dem. Ex. B).

       On October 27, 2007, Meridian requested electronic copies of drawings and survey files
from the USACE, but did not receive them. JX110-3.

       On November 13, 2007, the USACE issued a Notice to Proceed. DX15-1; PX386. On the
following day, Meridian and the USACE attended a preconstruction conference where Meridian
was advised that only the contracting officer (“CO”) and the administrative contracting officer
were authorized to “commit any money for the [G]overnment.” DX726-3. The USACE also
advised Meridian that there may be chromium, a heavy metal, at the Chula Vista site, but more
information would be forthcoming. DX726-5, 13; PX133. Meridian again asked the USACE to
provide the requested electronic drawing and survey files. DX726-4; PX3-4.




                                                5
       By November 19, 2007, Meridian planned to begin staking2 the site. PX3-3; DX726-3.
But, the USACE failed to deliver the required surety files by that date. PX134. Nevertheless,
Meridian agreed to begin “dewatering and mobilization.” PX3-3; DX726-3.

        On November 26, 2007, Meridian submitted a Water Diversion Plan for the Project that
the USACE approved the next day. JX51-1–8. On that date, the USACE also advised Meridian
that chromium at the Chula Vista site was “extremely low, less than the soil remediation standards
for the State of Arizona, and less than any applicable water standards, except for drinking water.”
JX53-1. Meridian’s November 27, 2007 meeting minutes also indicate that the USACE reported
that heavy metals were a “non-issue.” JX113-2.

        On December 4, 2007, Meridian notified the USACE that it was still waiting for drawings
and survey files, and their absence adversely impacted Meridian’s ability to perform a site survey
and staking. PX134. Meridian also informed the USACE that, if the delay continued, it could
impact the Project schedule and budget. PX134. On December 11, 2007, at a weekly construction
meeting with Meridian and the USACE, a representative from Santa Cruz County3 stated that
hazardous substances, including heavy metals and water-borne pathogens, may be present at the
site. JX110-7. The next day, Meridian submitted a Request for Information (“RFI”) (RFI-0008)
to the USACE to verify this information. JX110-7. On December 14, 2007, the USACE replied,
referring to the section of the Contract labeled “Water Quality.” JX110-7.4

       On December 14, 2007, the USACE exercised “Option 1” to relocate the North Bridge and
construct a new ramp. JX116-2. Option 1 modified the Contract by adding 120 days to the
schedule. JX116-2.



       2
         “Staking” consists of construction surveying, where reference points and markers are
placed to guide the construction of structures such as roads or buildings. These markers usually
are placed according to a coordinate system selected for the project. See U.S. DEP’T OF AGRIC.,
NATURAL RES. CONSERVATION SERV., NAT’L ENG’G MANUAL (3d ed., July 2010), at 111.
       3
           The Chula Vista site was within Santa Cruz County, Arizona. JX2.
       4
           Section 01355 3.3.4 Water Quality provides:

       Within the project area there are water quality issues resulting from the site
       proximity to the international border with Mexico. Inadequate sewage collection
       facilities in Nogales, Sonora may result in the release of raw sewage which can
       flow across the border via Nogales Wash. Water sample testing in November 2004
       within the active wash bed indicated the presence of fecal coliforms. Runoff from
       storms shall be controlled, retarded, and diverted to protected drainage courses by
       means of diversion ditches, benches, berms, and by any measures required by area
       wide plans under the Clean Water Act.

JX2-282; see also JX110-7 (citing JX2-282).



                                                6
        On December 19, 2007, Meridian submitted two additional RFIs to the USACE: RFI-10,
again requesting the electronic version of the Project plans; and RFI-11, noting that the class of
pipe listed in the USACE’s plans and specifications “is not typically used in a sanitary sewer
application.” JX110-9–10.

       On December 28, 2007, the USACE responded to RFI-10, by informing Meridian that “As-
Built” drawings were delivered to Meridian’s outbox at the USACE office. JX110-10.5 On
January 7, 2008, Meridian submitted an Initial Project Schedule to the USACE. JX78-517–31.

       On January 8, 2008, Meridian sent Serial Letter H-1 to notify the USACE that “the design
condition has and continues to prevent Meridian from reasonably prosecuting the work. . . . There
remain numerous unresolved conditions . . . impacting Meridian’s ability to plan the work.”
PX137. Serial Letter H-1 reserved Meridian’s right to seek a Request for Equitable Adjustment
(“REA”) for delays and differing site conditions encountered. PX137.

       B.      On January 9, 2008, Construction Commenced.

        From January 9 to 21, 2008, Meridian cleared and grubbed the channel area, assembled the
diversion and dewatering system and commenced channel excavation. JX78-517–31. On January
21, 2008, Meridian began to install the diversion and dewatering system. PX9.

        On January 12, 2008, the USACE acknowledged that it provided Meridian with incomplete
survey information about site survey criteria, but insisted there were no differing site conditions.
PX 138. Nevertheless, Meridian’s REA had to be resubmitted to include an itemized breakdown
of costs and schedule impacts. PX138. Throughout January 2008, Meridian continued to discuss
site survey issues with the USACE during weekly construction meetings. JX114-2; JX115-1. On
January 23, 2008, Meridian submitted RFI-13 regarding fiber optic cables and, on January 31,
2008, Meridian submitted RFI-14 regarding stationing. JX110-12–13.

       On February 1, 2008, Meridian submitted an initial sewer shoring and sheeting plan to the
USACE. DX54-1. On that same day, Meridian began dewatering and water diversion system
construction across the channel. PX11.6 On February 4, 2008, Meridian began subgrade
preparation in the Blue Section. JX78-495.

       On February 11, 2008, Meridian began excavation in the Purple Section and installation of
4-inch and 6-inch pumps to dewater the subgrade in the Blue Section in preparation for the




       5
        December 28, 2007, however, was the “Early Finish” date for starting the diversion
system and was the earliest date by which Meridian could examine subsurface flows at the site.
JX28-35. The “Late Finish” date was January 22, 2008. JX28-35.
       6
         The USACE, however, did not approve Meridian’s shoring and sheeting plan until March
4, 2008. DX54-2.



                                                 7
construction of French Drain7 dewatering system that was scheduled to begin one week later.
JX78-483; see also Court Exhibit C. On February 20, 2008, Meridian also prepared the subgrade
of the Purple Section, while continuing to prepare the subgrade on the Blue Section. JX78-467;
PX14-16; see also Court Exhibit C. On February 21, 2008, Meridian installed additional
dewatering pumps in the Blue Section (JX78-463; PX14–16), but encountered softer-than-
anticipated soils during the subgrade preparation in the Purple Section from Station 14+75 to
15+75. PX16; see also Court Exhibit C. Preparation also continued from Station 15+40 to 16+00.
PX16–17; see also Court Exhibit C. On February 29, 2008, however, boils8 appeared in the Blue
Section from Station 12+50 to 9+00, resulting in slope failure at the channel invert site. PX20.

        On March 3, 2008, Meridian’s construction effort continued, as it expanded the French
Drain system in the Blue Section and commenced French Drain construction in the concrete area
of the Purple Section. JX78-445. But, on that date, Meridian also encountered groundwater and
the trench boxes at the site reached a depth of approximately fifteen feet. PX30. On March 4,
2008, Meridian submitted a shoring and sheeting plan. JX54.

        On March 10, 2008, Meridian sent Serial Letter 7285-6 (H-5) to notify the USACE of the
February 29, 2008 slope failure and informed the USACE about the springs, subsurface flows, and
clay layers that Meridian contended were differing site conditions. JX55. Prior to the weekly
meeting on March 11, 2008, Meridian engaged ConformaTech, Inc. (“Conforma”) to recover and
analyze samples to assess soil properties at the finished subgrade-elevation within the rectangle
channel invert area, between stations 14+50 and 15+80. JX56. On March 18, 2008, Meridian sent
Serial Letter 7285-8 (H-7)9 to notify the USACE of Conforma’s subgrade soil analysis indicating
the soil may have presented a stability issue. JX56. On March 20, 2008, Meridian excavated the
jack and bore pit at Station 283+50. PX24.

       On March 25, 2008, Meridian sent Serial Letter 7285-10 (H-9) to notify the USACE that
additional water migrated into the work area and was considered by Meridian to be a differing site
condition. JX57. On April 1, 2008, the USACE responded that site dewatering was Meridian’s
responsibility, but that it would issue a RFP for an increase in pipe size. JX159. On April 3, 2008,
Meridian encountered groundwater when the trench boxes were fifteen feet deep. PX30.




       7
         A French drain is a trench with a perforated pipe surrounded by porous aggregate that
creates an area where water will “find relief and . . . accumulate in, so that it can then be pumped
off.” 2/21/14 TR at 122 (Payne).
       8
          “Boiling is evidenced by an upward water flow into the bottom of the cut. A high water
table is one of the causes of boiling. Boiling produces a ‘quick’ condition in the bottom of the cut,
and can occur even when shoring or trench boxes are used.” U.S. DEP’T OF LABOR, OCCUPATIONAL
SAFETY & HEALTH ADMIN., OSHA Technical Manual, Section V: Chapter 2.V.F, available at
https://www.osha.gov/dts/osta/otm/otm_v/otm_v_2.html (last visited July 22, 2015).
       9
           H-8 is not in the record.



                                                 8
        On April 7, 2008, Meridian began post-subgrade preparation of the riprap10 area of the
Blue Section. JX78-365. On April 8, 2008, at station 281+46, Manhole 68A, Meridian began to
excavate the jack and bore pit. PX32. But, groundwater from a nearby stream filled the manhole
boxes. PX32. On April 9, 2008, Meridian also completed subgrade preparation of the concrete
channel in the Purple Section by placing geotextile in the channel invert from station 16+02 to
station 14+50. PX78-359. On April 14, 2008, the USACE directed Meridian to stop work on the
east side of the riprap channel, because of an anticipated RFP to add a reinforced concrete access
ramp in the flood control channel. PX35-2. On April 15, 2008, Meridian began construction of
the channel invert forms between stations 16+02 and 14+50. JX78-353. On April 15, 2008, the
USACE issued RFP-005, requesting that Meridian provide an estimate for that addition. JX160.

        On April 17, 2008, the USACE issued Modification R311 to increase the subdrain pipe
diameter from four inches to eight inches. JX118. On the same day, Meridian sent Serial Letter
07285-015 (H-18) to the USACE, listing project delays to date and their specific causes, including
the delay in receiving the electronic site survey drawings, and submitting a REA for all of these
delays. PX146. But, the REA was denied, because “a reasonable contractor should have
anticipated this rocky condition based on the site visit and analysis of soil logs[.]” DX100-1.

       In response, on April 17, 2008, Meridian stopped using the jack and bore method of the
sewer pipe installation, because it encountered “unexpected rock-like soils.” DX102-1.

        On April 18, 2008, Meridian submitted a Value Engineering Change Proposal (“VECP”)12
regarding reconstruction of the North Bridge. JX118. On April 22, 2008, Meridian placed riprap
in the channel invert at station 9+00 in the Blue Section. PX38. On April 24, 2008, Meridian
began to pour concrete on the bottom of the channel invert from station 16+02 to station 15+42 in
the Purple Section. PX39. On April 25, 2008, Meridian submitted a proposal to the USACE in
response to RFP-005, but noted that the proposed addition of the ramp “had already had” an

       10
          Riprap, or zone 3 rockfill, is the most common cover material for embankment dams.
Riprap consists of shot rock, rock armor or rubble, and is rock or other material used to armor
shorelines, streambeds, bridge abutments, pilings and other shoreline structures against scour and
water or ice erosion. See U.S. ARMY CORPS OF ENG’RS, COASTAL ENG’G TECH. NOTE-III-1,
RIPRAP REVETMENT DESIGN 1 (1985).
       11
          In their briefs, the parties refer to the modifications in many formats, e.g., “R3,” R-3,”
and “R0003.” For consistency and ease of reference, the court has changed all modification
references, including those in quotations, to the “R3” format.
       12
          See 48 C.F.R. § 52.248-3(b) (VECP is “a proposal that—(1) Requires a change to this,
the instant contract, to implement; and (2) Results in reducing the contract price or estimated cost
without impairing essential functions or characteristics; provided, that it does not involve a
change—(i) In deliverable end item quantities only; or (ii) To the contract type only.”) (emphasis
added). This “contract change requirement can be the addition of the VECP to the contract, with
attendant savings. VECPs are applicable to all contract types, including contracts with
performance-based specifications.” OFFICE OF MGMT. & BUDGET, EXEC. OFFICE OF THE
PRESIDENT, CIRCULAR NO. A-131 (REVISED), VALUE ENG’G (2013), at 4.



                                                 9
adverse impact on the project schedule. PX147. On April 28, 2008, Meridian began to pour
concrete to create channel walls from station 15+42 to station 14+82 in the Purple Section. PX40.

        On May 1, 2008, the USACE sent Meridian Serial Letter C-0013, acknowledging receipt
of the April 18, 2008 VECP. JX50-27. On May 6, 2008, Meridian submitted, a revised proposal
in response to RFP-005, again emphasizing that this addition had already delayed the Project.
JX163. On May 7, 2008, Meridian poured concrete in the bottom of the channel invert from station
14+82 to station 14+42 in the Purple Section. PX78-293. On May 8, 2008, the USACE
unilaterally issued Modification R6/AD7, adding the new access ramp detailed in RFP-5, but
stating that a “supplemental agreement modification will be issued to definitize the final price and
if appropriate, time adjustment.” JX121-2.

        On May 9, 2008, however, Meridian sent Serial Letter 7285-025 to notify the USACE that
“close to the Union Pacific Railroad rails,” Meridian encountered subsurface water flows entering
the area from the eastern trench wall between stations 282+58 and 281+46. DX131-1; DX440-3.
In addition, at station 281+52, where Meridian encountered subsurface water again where the
Union Pacific railroad tracks had settled into the ground, so that Meridian ceased jack and bore
excavation. PX45. Meridian’s May 9, 2008 Daily Report also notes that the earthwork crew could
not proceed with work until the USACE definitized the new access ramp subject to Modification
R6/AD7. PX45.

        On May 14, 2008, the USACE issued RFP-8, requesting proposals for a soil investigation
between stations 277+17 and 282+30. JX165-1. On May 15, 2008, the USACE issued unilateral,
undefinitized Modification R7/AD10 authorizing Meridian to conduct soil investigations
discussed in RFP-8. JX122. Thereafter, Meridian engaged a geotechnical engineering firm,
Kleinfelder West, Inc. (“Kleinfelder”), to conduct this investigation. JX122; DX175-4. On that
same day, the USACE sent Meridian Serial Letter C-16, acknowledging that the delays noted in
Meridian’s April 17, 2008 Serial Letter H-18 were justified. JX166. Thereafter, Meridian and the
USACE negotiated the terms of a definitized modification.13 JX121. On May 30, 2008, Meridian
submitted a revised proposed cost and schedule, including the May 8, 2008 access ramp
modification, R6/AD7. PX389-18–19. This revision increased the Contract price by $89,776.14
and extended performance by twelve calendar days. PX389-18–19. On May 30, 2008, Kleinfelder
completed a geotechnical subsurface soil investigation at the sewer excavation site and issued a
draft report to Meridian that identified the locations and depths of groundwater at the site. DX175-
10–11, 16.

      On June 3, 2008, Meridian and the USACE convened a conference call to discuss options
to manage the soft subsurface soil conditions near the sewer line, pursuant to Task 3 of the May


       13
           “The term ‘undefinitized contractual action’ means a new procurement action entered
into by the head of an agency for which the contractual terms, specifications, or price are not agreed
upon before performance is begun under the action.” 10 U.S.C. § 2326(g)(1). Examples include:
letter contracts; orders under basic ordering agreements; and provisioned item orders, for which
the price has not been agreed upon before performance has begun. See DEF. FED. ACQUISITION
REG. SUPP., SUBPART 217.7401, UNDEFINITIZED CONTRACT ACTIONS (1998).



                                                 10
15, 2008 Modification R7/AD10 (authorizing Meridian to conduct a soil investigation). DX174-
2; DX176-1.

      On June 4, 2008, the USACE sent Meridian Serial Letter C-19, providing comments on
the VECP. JX50-29.

        On June 5, 2008, Meridian and the USACE executed bilateral Modification R8/AD7-1 that
definitized R6/AD7. JX123; PX389; DX183-3–4. This Modification deleted work on a new
access ramp, increased the Contract price by $89,776, extended the schedule by twelve calendar
days, but included the following release:

       [T]he contract price is increased as indicated above, which reflects all credits due
       the Government and all debts due the Contractor. It is further understood and
       agreed that this adjustment constitutes compensation in full on behalf of the
       Contractor . . . for all costs and markups directly or indirectly attributable for the
       change ordered, for all delays related thereto, for all extended overhead costs, and
       for performance of the change within the time frame stated.14

JX123; PX389; DX183-3–4. The USACE also issued a RFP for two methods to remediate
saturated soil at the sewer line, including one utilizing two rows of sheet piling. DX184-1–2. On
June 5, 2008, Meridian commenced installing the sewer line at station 287+96. PX52.

       On June 10, 2008, Meridian submitted a proposal in response to the June 5, 2008 RFP to
remediate saturated soils, including a $1.44 million sheet piling option. DX195-1–3.

        From June 18–20, 2008, Meridian excavated the concrete section of the channel from
station 16+02 to 17+22, in the Lime Green Section, pursuant to Option 1, that the USACE
exercised. JX78-178–87. On June 20, 2008, the USACE issued Modification R10/AD11, in
response to Meridian’s proposal to remediate saturated soil in the area of the sewer line. JX125;
DX666-6–7. Although Modification R10 was not definitized, it directed Meridian to execute the
two-sheet piling proposal between stations 279+00 and 282+00, and increased the Contract price
by $937,009. JX125; DX666-6–7.

       On June 24, 2008, Meridian completed riprap work in the Blue Section. JX78-167–69.
On June 26, 2008, Meridian began subgrade preparation of the concrete section from stations of
16+02 to 16+97 in the Lime Green Section, pursuant to Option 1. JX78-161.15

      On June 27, 2008, the USACE issued bilateral Modification R9/AD10-1 to definitize the
May 15, 2008 Modification R7. JX124-2. Modification R9 increased the Contract price by
$23,107 to complete a soil analysis and prepare a workplan to address the saturated condition of


       14
            Identical release language was used in most bilateral modifications.
       15
            June 26, 2008 was the original date that of the channel invert work was to be completed.
JX28-52.



                                                 11
the subsurface, but also included a mutual release of liability. JX124-2. On that same day, another
flood event occurred at the work site. PX53.

       C.      In July 2008, The “Monsoon Season” Began.16

       On July 3, 2008, Meridian poured new concrete in the channel bottom of the Purple
Section. PX54. From July 6 to 11, 2008 and on July 14, 2008, the site experienced flooding.
PX56–61.

        On July 10, 2008, Kleinfelder completed a geotechnical assessment and issued a report on
the soil in the sewer line area. PX209; DX210-5.

       On July 14, 2008, the USACE executed bilateral Modification R11/AD12 by increasing
the Contract price by $24,216 and extending the time for performance by three calendar days to
allow additional geotechnical testing to be conducted at the North Bridge area, per the April 18,
2008 VECP. JX126.

       On July 21, 2008, Meridian began to install the two-sheet pile wall and, on July 29, 2008,
Meridian began pouring concrete at the right channel wall between stations 14+42 and 14+82 of
the Purple Section. JX78-90–91, 107.

       Between August 3 and September 26, 2008, the worksite experienced forty-seven days of
flooding out of fifty-four. PX62–102. This slowed construction efforts at station 282+15, where
the sewer excavation was ongoing. PX85–91.

       On August 11, 2008, Kleinfelder performed another soil analysis and released a report,
pursuant to Modification R11. JX167.

        On August 12, 2008, Meridian requested additional funds to pay Giken, Ltd. (“Giken”) to
remove boulders that were slowing construction, but the USACE denied this request, because the
existence of boulders was considered a known condition. DX228-1; 1/30/14 TR 1178 (Martinez).
In response, Giken abandoned the installation of sheet wall after installing only one row. DX228-
1; 1/30/14 TR 1178 (Martinez).

       On August 13, 2008, the USACE and Meridian discussed the costs associated with
Modification R10 concerning the installation of the two-sheet piling. PX212. On August 20,
2008, installation of the sheet pile wall was terminated. PX73.

      From late August 2008 to early September 2008, Meridian encountered soil conditions that
matched the USACE’s specifications and made progress, despite additional weather interruptions.
JX78-1–76; JX79-362–77; PX78–81. On September 4, 2008, the USACE and Meridian executed


       16
           Monsoons are a common occurrence at the project site during the summer months. See
1/27/14 TR 231 (Sutton) (Q: “Mr. Sutton, the monsoon season is from the middle of June until the
last half of September, correct?” A: “Typically, from the 4th of July.”).



                                                12
bilateral Modification R12/AD14 extending the Contract by nine calendar days to account for
weather delays in July 2008, but also included a mutual release of liability. JX127-2.

        On September 9, 2008, the USACE issued Modification R16/AD11-1 to address saturated
soil conditions. JX131-1–3. Modification R16 definitized Modification R10 (authorizing the
installation of the two-sheet pile pipe), by deleting one of the two required rows and reducing
Meridian’s total compensation for Modification R10 from the original proposed price of
$1,440,000 to $1,128,729. JX131-1–3. Modification R16 also extended the Contract by twenty
calendar days, but included a mutual release of liability. JX131-1–3. The next day, at the
USACE’s suggestion, Meridian also poured concrete at the bottom of the excavation to stabilize
the sewer pipe foundation. PX89. This effort, however, was unsuccessful.

        On September 11, 2008, the USACE acknowledged that Meridian experienced unexpected
groundwater. PX89; PX90-1. On September 12, 2008, Meridian and the USACE met to discuss
solutions to the saturated soil conditions in the sewer excavation area. 3/25/14 TR 1841–42
(Chickey). During that discussion, a USACE geotechnical engineer, Stephen Chickey
recommended that Meridian’s Project Manager, Mark Branson, and Quality Control Manager,
David Maximoff, excavate below the sewer pipe and reinforce the subsurface with a woven
geotextile fabric and gravel. 3/26/14 TR 1883 (Chickey); DX651-128 (whiteboard photograph).

        On September 12, 2008, the USACE issued bilateral modification R13/AD16 to address
delays experienced by Meridian in May and June 2008, extended the schedule by four calendar
days, but included a mutual release of liability. JX128-2. On September 15, 2008, the USACE
released bilateral modification R17/AD13 to address additional costs and delays “directly or
indirectly attributable” to flawed survey data. JX132-2. Modification R17 specifically increased
the Contract price by $108,377, extended the schedule by sixty calendar days, and again contained
a mutual release of liability. JX132-2.

        On September 19, 2008, Meridian began implementing the design that Mr. Chickey
recommended on September 12, 2008. PX96; PX213–14. On September 22, 2008, the USACE
issued the Koplin Recommendation Memorandum (“Koplin Memorandum”) that formalized Mr.
Chickey’s September 12, 2008 recommendations. PX214; DX263-1–3. The USACE also
executed bilateral Modification R15/AD17 to account for weather delays in August, extended the
contract schedule by twelve calendar days, and included a mutual release of liability. JX130-1–2.

        On September 23, 2008, Messrs. Chickey, Branson, and Maximoff met to discuss
implementation of the Koplin Memorandum and progress at the worksite. DX440-107; DX255-
1; PX100; PX216; 1/28/14 TR 394–96 (Branson). Messrs. Branson and Maximoff understood the
Koplin Memorandum to permit the sewer construction to proceed in wet soil, but Mr. Chickey
stated that the trench had to be dewatered. DX440-107; DX255-1; PX100; PX216; 1/28/14 TR
394–96 (Branson). Mr. Chickey provided more explicit guidance on the materials recommended,
and Mr. Maximoff took notes reflecting his understanding that the “trench [was] to be completely
dewatered.” DX440-107; DX255-1; PX100; PX216; 1/28/14 TR 394–96 (Branson).

      On September 24, 2008, Meridian began installing sections of the sewer pipe between
Manholes 68A1 and 68A, without dewatering the trench. JX79-305, 309, 313, 317, 321 (Quality



                                               13
Control Reports for September 24–30, 2008). Although Meridian Quality Control Reports
indicated that the water in the trench was slightly above the top of the sewer pipe, it reflected that
the installation was proceeding in compliance with the Koplin Memorandum. JX79-305, 309, 313,
317, 321 (Quality Control Reports for September 24–30, 2008); DX651-127; 1/29/14 TR 757
(Maximoff); 3/26/14 TR 1883–88 (Chickey).

        On September 24 and 25, 2008, the USACE executed bilateral Modifications R18/AD18
and R19/AD19. JX133-1–2; JX134-1–2. Modification R18 provided an additional $578,009 for
revisions to the North Bridge design, extended the schedule by twenty-seven calendar days, and
included a mutual release of liability. JX133-1–2. Modification R19 added seventy-five linear
feet of channel invert and wall to the base bid, added $1,198,500, extended the schedule by ninety
calendar days, and included a mutual release of liability. JX134-1–2.

       On September 26, 2008, flood water at the worksite began to recede, but progress was
delayed through October 3, 2008 “due to the ground conditions caused by the recent flooding.”
PX105; see also PX106–108.

       On October 3, 2008, Meridian determined that subsurface water caused the misinstallation
of several runs of sewer pipe, requiring Meridian to “rework the affected areas.” JX79-294
(October 3, 2008 Quality Control Report). On October 12, 2008, the worksite experienced another
flood event. PX112.

        On October 15, 2008, Meridian completed pouring concrete in the channel walls and invert
in the Purple Section. PX114. On October 20, 2008, Meridian completed the reinstallation of the
reinforced concrete pipe between stations 281+46 and 281+52. PX115. On that same day,
Meridian began installation of the geotextile and filter rock between stations 16+02 and 16+77 and
completed the subgrade preparation of the Lime Green section, as required by Option 1. PX115.
Meridian also commenced installation of ductile iron pipe at station 281+40. PX115. On October
27, 2008, Meridian began pouring concrete in the channel bottom of the concrete area in the Lime
Green Section, as required by Option 1. JX79-208–21.

       D.      In October 2008, Structural Failures Impacted The Union Pacific Railroad
               Track And Construction Was Suspended.

        On October 28, 2008, the sheet pile wall that Meridian installed at station 281+25, near the
trestle bridge of the Union Pacific Railroad (“UPRR”), was “showing signs of settlement,” i.e.,
bending. PX119; DX282-2 (USACE email). The UPRR attributed this to Meridian’s construction.
DX282-2 (USACE email); DX291-2 (letter from law firm representing UPRR); DX277-1 (UPRR
handwritten order). Accordingly, the UPRR requested that Meridian cease work in the area and
submit a new plan. DX282-2; DX291-2; DX277-1.

        On November 1, 2008, Meridian finished pouring concrete on the eastern half of the
channel invert, between stations 16+20 and 16+97 in the Lime Green Section, as required by
Option 1. PX120-1–3. From November 4–7, 2008, Meridian poured concrete in the channel walls
of the Lime Green Section between stations 16+02 and 16+97, as required by Option 1. JX79-
177–94.



                                                 14
       On November 7, 2008, to address the problem near UPRR’s tracks, Meridian submitted a
new shoring plan to the USACE and the UPRR that involved sliding shoring boxes into place with
an excavator, while another excavator simultaneously added backfill for support. DX297-11–13.
On November 14, 2008, however, the USACE became aware that Meridian was not complying
with the new shoring plan and requested that Meridian submit a revised shoring plan. 3/24/14 TR
1241 (Martinez); DX304-1; DX301-2–3. Thereafter, Meridian submitted Addendum 1 to the
November 7, 2008 shoring plan, acknowledging deviations from the original plan, because of the
“sloughing of the adjacent soils,” and proposed a new shoring box installation procedure. 3/24/14
TR 1241 (Martinez); DX304-1; DX301-2–3. During this time, Meridian continued to place
concrete in the right channel walls of the Lime Green Section. JX79-118–158.

        On November 17, 2008, the USACE determined that Meridian also was not adhering to
the revised shoring plan submitted in Addendum 1 and ordered the suspension of work and
submission of a new remedial action plan. 3/26/14 TR 1878–80 (Chickey); DX390-1–2. On
November 25, 2008, Meridian acknowledged that the site workers did not follow the plan outlined
in Addendum 1, but restated Meridian’s confidence that the Addendum 1 plan would be successful,
if followed. DX324-2–4.

       On November 26, 2008, Meridian resumed installation of the sewer line, but its efforts
again were hindered by a flood. PX123. In November and early December 2008, Meridian
continued construction by placing concrete in the walls of the Lime Green Section, as required by
Option 1. JX79-118–58.

        On December 12, 2008, Meridian notified the USACE of movement, leakage, and cracks
in the sewer pipe between stations 281+46 and 282+10, at Manhole 68A, that Meridian attempted
to fix by injecting polyurethane grout outside of the pipe. DX331-1. On December 15, 2008,
Meridian and the USACE issued quality control reports. DX333-1; DX334-1. Meridian’s Quality
Control Report indicated that the USACE Quality Assurance representative approved Meridian’s
sewer line construction between Manhole 68B and 68C; but the USACE’s Quality Control report
disagreed, reflecting that Meridian’s “[Quality Control] report states that [it] did not have a
problem in the above are[a,] which is wrong.” DX333-1; DX334-1. On December 18, 2008, the
USACE sent Meridian Serial Letter C-25, suspending all construction work in the area of the sewer
line location. JX171-1. On that same day, Meridian sent the USACE Serial Letter 7285-56, with
revisions to the VECP, consistent with the August 11, 2008 Kleinfelder soil analysis. JX50-234.
On December 18–19, 2008, another flood event occurred. PX127; PX128.

        On January 16, 2009, the USACE and Meridian jointly inspected the sewer pipe with the
manufacturer, Hanson Pipe (“Hanson”). DX358-1–2. Hanson determined that the pipe between
Manhole 68A and 68A-1 was misaligned, causing separations at the joints. DX358-1–2. Hanson
also noted that the class of pipe installed was incorrect for the volume of fill that covered the pipe.
DX358-1–2. On January 23, 2009, the Arizona Department of Environmental Quality (“ADEQ”)
recommended that the USACE consult with a local engineer familiar with local soil conditions to
ensure that the proper type of pipe was used. PX361. As a result, the USACE’s Project Manager
acknowledged a design error in the pipe and advised his staff to keep ADEQ informed of potential
solutions. PX361.



                                                  15
        From January 20–27, 2009, Meridian continued other construction work, pouring concrete
in the Purple Section and grouting the transition portion of the riprap areas in the Blue Section.
PX129–30; see also Court Exhibit C. But, on January 27, 2009, the USACE sent Serial Letter C-
33, directing Meridian to suspend work on the Project and determine if the sewer pipe that had
been laid could be salvaged. JX172-1. On January 28, 2009, Meridian encountered soft soils at
Station 277+44. JX80-130. On January 30, 2009, Meridian completed the riprap grouting at
Station 12+50. PX130.

       On February 3, 2009, the USACE issued unilateral Modification R21/AD21, directing
Meridian to drill additional geotechnical borings, compensating Meridian an additional $23,572,
extending the schedule by fourteen calendar days, and including a mutual release. JX136-1–2. On
that same day, the USACE began a “Punchlist,” citing three deficiencies in Meridian’s work.
JX49-7.17

        On February 5, 2009, the USACE denied Meridian’s payment request #13 for $397,531.70,
but instead paid only $89,256.82, citing the improper installation of the sewer pipe and open items
on the Punchlist. DX378-1. Meridian accepted that payment, and signed a mutual release.
DX378-1.

       On February 9, 2009, the USACE sent Meridian RFP-15, requesting a proposal for site
suspension and demobilization. JX162. RFP-15 specified that the proposal must continue
dewatering efforts and include a minimum staff of eight for safety and security. JX162.

        On February 10 and 12, 2009, Meridian sent Serial Letters 7285-63 and 7285-64 to the
USACE. JX50-264; JX173. Serial Letter 7285-63 provided the USACE with a revision to the
North Bridge culvert designs. JX50-264. Serial Letter 7285-64 responded to RFP-15, requesting
proposals for suspension and demobilization. JX173. On February 24, 2009, in response to Serial
Letter 07285-64, the USACE issued undefinitized and unilateral Modification R22 increasing the
Contract amount by $169,315.52 for the suspension directed in the USACE’s January 27, 2009
Serial Letter C-33 and included a unilateral release. JX137.




       17
          A “Punchlist” is a term used in the Unified Facilities Guide Specifications (“UFGS”),
Quality Control § 01 45 00.00 20 (Nov. 2011), available at http://www.wbdg.org/ccb/DOD/
UFGS/UFGS%20COMPLETE.pdf (last visited July 22, 2015). A Punchlist entails three
inspections (the “Punch-Out Inspection,” as specified in UFGS-1 § 1.14.1. The first identifies
work that must be completed or redone prior to the commencement of the second inspection. The
second inspection is the “Pre-Final” Inspection,” as specified in UFGS-1, § 1-14.2. The third is a
“Pre-Final Punchlist” and provides items to be completed or redone prior to the “Final Acceptance
Inspection” (defined in UFGS-1, § 1.14.3). See UFGS-1 §§ 1-14.1–1-14.3. Unresolved items not
addressed by the third inspection are the contractor’s responsibility. See UFGS-1 § 1-14.3.



                                                16
       E.      In March 2009, The United States Army Corps Of Engineers Began To Scale
               Back The Chula Vista Project.

       On March 13, 2009, the USACE unilaterally issued modification R20, extending the
schedule by five calendar days, because of weather delays experienced during the last four months
of 2008.18 JX135-1–2.

       On March 19, 2009, AMEC Geomatrix Consultants, Inc. (“AMEC”), an architect-
engineering corporation that the USACE hired, issued a draft report on the status of the sewer pipe
construction. DX427-1. On March 24, 2009, the USACE lifted the construction suspension via
Serial Letter C-46. JX174. On that same day, the USACE issued unilateral Modification
R23/AD24/AD25 that added channel backfilling tasks, deleted seventy-five feet of channel added
by Modification R19, shortened the schedule by ninety days, and deducted $590,947 from the
Contract price. JX138; DX672-4.

         In March 2009, the USACE discovered overpayments made to Meridian, so on April 22,
2009, the USACE’s Project Manager began to reduce Meridian’s work percentages, reflected in
USACE’s Resident Management System (“RMS”).19 3/24/14 TR 1276 (Martinez). The USACE
tried to “issue a new pay estimate,” but “the RMS system won’t let you do that.” 3/24/14 TR 1276
(Martinez). Thus, the USACE changed the “percentages complete” within pay estimate number
15 instead of reissuing a new pay estimate. 3/24/14 TR 1276 (Martinez).

       From March 26, 2009 to April 16, 2009, the USACE added nine items to the Punchlist.
JX49-8–9. On March 31, 2009, the USACE sent Meridian RFP-21, requesting a cost estimate for
interim protection work. JX176.

      On April 10, 2009, Meridian sent Serial Letter 7285-91 to the USACE, requesting
compensation for several quantity overruns. PX226. On April 15, 2009, Meridian responded to
RFP-21 in Serial Letter 7285-97 (H-87), including an estimated cost proposal. JX178.

        On April 22, 2009, the USACE issued unilateral Modification R25/AD27/AD28 adding
$1,141,225 to the Contract for the interim protection plan, proposed by Meridian in Serial Letter
7285-97. JX140-1–3. Modification R25 also eliminated unfinished work that was part of Option
1, resulting in a net reduction of $2,929,000.73 from the September 21, 2007 Contract price of
$5,783,188.00. JX140-1–3.

       On April 28, 2009, the USACE informed Meridian that the VECP would not proceed
because of the Project suspension. DX468-2–3. Meridian requested compensation for the VECP

       18
         Unlike the other bilateral weather-delay contract extensions, Meridian did not execute
Modification R20, resulting in unilateral release. JX135-1–2.
       19
          RMS is part of a suite of computer programs that the USACE uses to facilitate quality
management and contract administration and provides a USACE-approved method to plan,
schedule, and control all aspects of construction. See RESIDENT MGMT. SYS., U.S. ARMY CORPS
OF ENG’RS, available at http://rms.usace.army.mil (last visited July 22, 2015).




                                                17
design, which the USACE did not approve, stating that it was Meridian’s responsibility and not
part of the Contract. DX468-2–3.

        On May 1, 2009, Meridian sent the USACE Serial Letter 7285-102 (H-94) to update its
response to the March 31, 2009 RFP-21 and to provide a cost estimate proposal for interim
protection work. PX230.

        On May 6, 2009, Meridian sent the USACE Serial Letter 7285-105 (H-96) that: included
payment request #15; informed the USACE that current modifications were insufficient to address
Meridian’s costs; and stated that funding was missing from the RMS for modifications specified
in Modification R25 (backfill channel between 18+40 and 22+00) and Modification R27 (interim
protection plan). JX180. Specifically, payment request #15 stated that 92% of the work was
completed and demanded payment of $959,942.72. DX484-9.

        On May 11, 2009, the USACE issued unilateral Modification R28, reducing the payment
for interim protection work from $1,141,225 to $516,516.64. JX143. On May 12, 2009, Meridian
sent the USACE Serial Letter 7285-106 providing the USACE with an estimate of suspension
costs. PX231. On May 13, 2009, the USACE rejected Meridian’s May 6, 2009 request, but set a
meeting at the worksite on May 18, 2009 to establish the final “credits and debits.” DX482-1.

        Meridian and the USACE, however, failed to agree on payment request #15, and on June
2, 2009, the USACE unilaterally issued pay estimate #15 acknowledging 94% completion and
paying Meridian an additional $640,146.52. DX628-1. The USACE, however, continued to
identify Punch-out Inspection and the Pre-Final Inspection deficiencies, resulting in thirty-eight
items being added to the Punchlist between the end of April 2009 and the end of July 2009. JX49-
9–12; DX612-6–7.

       On June 5, 2009, AMEC released its final report evaluating the sewer pipeline that
Meridian installed prior to the suspension. JX52; JX194-3. On June 8, 2009, the USACE and
Meridian conducted a pre-final inspection of the Chula Vista Project. DX612-6–7.

         On July 30, 2009, the USACE issued Modifications R30 and R31. JX145; JX146.
Modification R30 unilaterally definitized R23, without materially altering its provisions, and
added $6,466 to the Contract price. JX145. Modification R31 also definitized Modification R22
(i.e., the request for a suspension and demobilization proposal), added $476,630 to the Contract
and extended the schedule by seventy-two calendar days, but included a mutual release. JX146.

        On July 31, 2009, Meridian sent Serial Letter 7285-128 (H-116) to the USACE with
invoices for Modifications R22, R25, and R30, in addition to new estimates for work to be
completed. JX183. On August 3, 2009, no agreement was reached on a definitization price, so
the USACE unilaterally issued Modification R29 that definitized R25 (the interim protection
proposal), and reduced the Contract price by $549,133.27. JX144-2. On August 11, 2009, another
definitization agreement failed, and the USACE unilaterally issued Modification R32, definitizing
R21 (requesting geotechnical test borings), and increasing the Contract by $1,734. JX147-1–2.




                                               18
       On August 24, 2009, Meridian submitted a final $767,597.73 payment request (#16).
DX572-207; 3/24/14 TR 1284 (Martinez). Meridian, however, did not confer with the USACE
about the final closeout payment request. DX572-207, 3/24/14 TR 1284 (Martinez). On
September 2, 2009, the USACE internally circulated a draft modification R33/AD33 for “flood
event damage and subsurface water.” PX377.

        On September 10, 2009, the USACE sent Meridian Serial Letters C-81, C-82 and C-83, in
which the USACE specified that the unilateral definitizations contained in Modifications R29,
R30, and R31 did not preclude continuing negotiations to achieve a mutually agreed-upon
definitization price. JX185–87.

        On September 15, 2009, the USACE performed a third and final inspection (“Final
Acceptance Inspection”) of the Project site and issued a final Punchlist, including twenty-four
deficiencies. JX49-12–14; DX612-7–9. On October 26, 2009, the USACE conducted an after-
action review. PX7.

        On April 2, 2010, Meridian submitted a consolidated REA to the USACE. JX177-1. On
May 20, 2010, the USACE acknowledged receipt of the REA and indicated that it planned to make
a decision on the REA by November 30, 2010. JX189-1.

       No response was forthcoming, so Meridian converted the April 2, 2010 REA to a certified
claim during the first week of January 2011. JX33.

       On June 23, 2011, the USACE informed Meridian that only $746,577.23 was available to
pay for the undisputed work and invited Meridian to submit a revised payment request. PX237.
On July 14, 2011, Meridian submitted a revised payment request #16 for the full amount available:
$746,577.23. JX190. The record does not indicate whether Meridian ever was paid this amount.

II.    PROCEDURAL HISTORY.

       On July 29, 2011, Meridian filed a Complaint in the United States Court of Federal Claims
that was assigned to the Honorable Judge Christine O.C. Miller, alleging a breach of contract and
requesting damages for: Health Hazards (Count 1); Unstable Soils and Excessive Subsurface
Water (Count 2); Railroad Right of Way Delay (Count 3); Flood Events (Count 4); Sewer
Relocation (Count 5); Unpaid Contract Quantities (Count 6); Suspension of Work (Count 7);
Channel Fill (Count 8); Interim Protection (Count 9); Punch List (Count 10); North Bridge VECP
(Count 11); and REA Preparation (Count 12). Compl. ¶ 324. On November 14, 2011, the
Government filed an Answer. On January 5, 2012, the parties filed a Joint Preliminary Status
Report. On January 6, 2012, the court adopted the parties’ proposed discovery schedule.

         On May 8, 2012, Meridian submitted a Motion For Partial Summary Judgment, arguing
that it was entitled to $1,060,353.68 from unilateral modifications R25/28, R30, and R31. On May
15, 2012, Meridian filed a Motion To Amend its May 8, 2012 Motion For Partial Summary
Judgment that the court granted on May 16, 2012. On June 8, 2012, the Government filed a
Response. On June 25, 2012, Meridian filed a Reply. On September 27, 2012, Meridian’s Motion
For Partial Summary Judgment was denied.



                                               19
       On December 31, 2012, Meridian submitted a second Motion For Summary Judgment. On
February 15, 2013, the Government filed a Response. On March 4, 2013, Meridian filed a Reply.

       On January 28, 2013, the case was reassigned to the undersigned judge.

       On September 9, 2013, the Government submitted a Proposed Pretrial Order. On
September 11, 2013, Meridian submitted a Proposed Pretrial Order, and on September 30, 2013,
submitted a second Proposed Pretrial Order.

       On January 20, 2014, the parties submitted proposed findings of fact and conclusions of
law, witness lists, and exhibits lists. On January 20, 2014, the Government submitted a Motion In
Limine to exclude evidence of Meridian’s financial records that were not produced in discovery.
On January 23, 2014, Meridian filed a Response to the Government’s January 20, 2014 Motion In
Limine.20

       From January 27–30, 2014, trial was held in Tucson, Arizona.

       On March 20, 2014, Meridian filed an Amended Complaint (“Am. Compl.”).

       On March 27–30, 2014, trial continued in Washington, D.C. On April 28, 2014, a hearing
on supplemental expert testimony was held in Washington, D.C.

       On May 19, 2014, Plaintiff filed a Second Amended Complaint (“2nd Am. Compl.”) that
included new breach of contract claim and a claim for the breach of the duty of good faith and fair
dealing. Meridian also adjusted its total claim from $7,644,292.05 to $6,432,856.29. On June 10,
2014, the Government filed an Answer.

        On July 18, 2014, Meridian filed a Post-Trial Brief (“Pl. 7/18/14 Br.”). On September 18,
2014, the Government filed a Post-Trial Brief (“Gov’t 9/18/14 Br.”). On October 3, 2014,
Meridian filed Post-Trial Reply (“Pl. 10/3/14 Reply”). On December 9, 2014, the Government
filed a Proposed Chronology (“Gov’t Chron.”).

III.   DISCUSSION.

       A.       Jurisdiction.

        The United States Court of Federal Claims has “jurisdiction to render judgment upon any
claim against the United States founded either upon the Constitution, or any Act of Congress or
any regulation of an executive department, or upon any express or implied contract with the United
States, or for liquidated or unliquidated damages in cases not sounding in tort.” 28
U.S.C. § 1491(a)(1) (2006). The Tucker Act, however, is “‘only a jurisdictional statute; it does
not create any substantive right enforceable against the United States for money damages.’”
United States v. Mitchell, 445 U.S. 535, 538 (1980) (quoting United States v. Testan, 424 U.S.
20
            The Government’s January 20, 2014 Motion In Limine is denied.



                                                20
392, 398 (1976)). Therefore, to satisfy the jurisdictional requirements of the Tucker Act, a plaintiff
must identify and plead a constitutional provision, federal statute, independent contractual
relationship, and/or executive agency regulation that provides a substantive right to money
damages. See Todd v. United States, 386 F.3d 1091, 1094 (Fed. Cir. 2004) (“[J]urisdiction under
the Tucker Act requires the litigant to identify a substantive right for money damages against the
United States separate from the Tucker Act itself.”); see also Roth v. United States, 378 F.3d 1371,
1384 (Fed. Cir. 2004) (“Because the Tucker Act itself does not provide a substantive cause of
action . . . a plaintiff must find elsewhere a money-mandating source upon which to base a suit.”).

        In this case, Meridian entered into Contract No. W912PL-07-C-0025 with USACE for the
Project, and the May 19, 2014 Second Amended Complaint alleges that the USACE breached the
Contract. JX193-1. Since the Second Amended Complaint alleges a contractual relationship with
the Government and a breach of the implied duty of good faith and fair dealing, the court has
jurisdiction to adjudicate Meridian’s claims.

       B.      Contract Disputes Act.

        If a plaintiff meets the jurisdictional requirements of the Tucker Act, the plaintiff also must
satisfy compliance with the mandatory requirements of the Contract Disputes Act (“CDA”), 41
U.S.C. §§ 601–613 (2006).21

        To assert a claim under the CDA, a plaintiff must submit a written and certified claim to
the Contracting Officer (“CO”) and obtain a final decision on that claim. See M. Maropakis
Carpentry, Inc. v. United States, 609 F.3d 1323, 1327 (Fed. Cir. 2010) (holding that the CDA
“requires both a valid claim and a [CO’s] final decision on that claim”). Although the CDA does
not define the term “claim,” the United States Court of Appeals for the Federal Circuit has defined
a “claim” as a “written demand or written assertion by one of the contracting parties seeking, as a
matter of right, the payment of money in a sum certain[.]” England v. Swanson Grp., Inc., 353
F.3d 1375, 1379 (Fed. Cir. 2004).

       For claims over $100,000, Congress also requires that:

       the contractor . . . certify that the claim is made in good faith, that the supporting
       data are accurate and complete to the best of his knowledge and belief, that the
       amount requested accurately reflects the contract adjustment for which the




       21
           On January 4, 2011, Congress amended certain provisions of the CDA and recodified
the Act at 41 U.S.C. §§ 7101–7109. See Public Contracts Act of Jan. 4, 2011, Pub. L. No. 111-
350, § 3, 124 Stat. 3677, 3816–26. Although the Public Contracts Act repealed 41 U.S.C. §§ 601–
613, any “rights and duties that matured, penalties that were incurred, and proceedings that were
begun before the date of enactment of this Act” are still governed by these sections of the United
States Code. Pub. L. No. 111-350, § 7(b), 124 Stat. at 3855.



                                                  21
       contractor believes the [G]overnment is liable, and that the certifier is duly
       authorized to certify the claim on behalf of the contractor.

41 U.S.C. § 605(c)(1). In addition, for claims over $100,000, a failure to “issue a decision” or
“notify the contractor of the time within which a decision will be issued” within sixty days of
receipt of the claim is “deemed to be a decision by the [CO] denying the claim[.]” 41 U.S.C.
§ 605(c)(2), (5).

        On September 21, 2007, Meridian entered into Contract No. W912PL-07-C-0025 with the
USACE for the Project. JX193-1. On April 2, 2010, Meridian submitted a consolidated REA to
the USACE’s CO, listing fourteen claims. JX177-1. On May 20, 2010, the USACE acknowledged
receipt and responded that it would issue a decision by November 30, 2010. JX189-1. On January
7, 2011, Meridian filed a “Claim Overview” letter restating identical claims as the April 2, 2010
REA. JX33.

         Between January and June 2011, Meridian and the USACE engaged in discussions to
resolve their dispute. 1/29/14 TR 862–65 (Haworth). On June 23, 2011, the USACE issued a
letter stating, “$746,577.23 remains available to pay for undisputed amounts for work that has
been performed and that was required by the Contract,” and invited Meridian to “submit another
pay request if it so chooses.” PX237. On July 14, 2011, Meridian submitted a “pay request,” but
the USACE’s response was not forthcoming. JX190; 1/29/14 TR 862–65 (Haworth).

         On July 29, 2011 Complaint, “a ‘deemed denial’ appeal was taken . . . through the filing
of the instant action in the United States Court of Federal Claims.” Pl. 7/18/14 Br. at 56. As such,
Meridian appears to invoke 41 U.S.C. § 605(c), providing that, for claims over $100,000, failure
to “issue a decision” or “notify the contractor of the time within which a decision will be issued,”
i.e., within sixty days of receipt of the claim, is “deemed to be a decision by the [CO] denying the
claim[.]” 41 U.S.C. § 605(c)(2), (5).




                                                22
          None of Meridian’s April 2, 2010, January 7, 2011, or July 14, 2011 communications with
the USACE complied with 41 U.S.C. § 7103(b)(1)22 or 48 C.F.R. § 33.207(c).23 JX33-1824; JX
177-1; JX190. The United States Court of Appeals for the Federal Circuit, however, has held that
“exact recitation of section 605(c) [predecessor to section 7103(b)(1)] is not required[, and instead,
that] . . . . ‘substantial compliance’ suffices.” Fischbach & Moore Int’l Corp. v. Christopher, 987
F.2d 759, 763 (Fed. Cir. 1993) (quoting United States v. Gen. Elec. Corp., 727 F.2d 1567, 1569
(Fed. Cir. 1984)); see also Contract Cleaning Maint., Inc. v. United States, 811 F.2d 586, 592 (Fed
Cir. 1987) (“All that is required is that the contractor submit in writing to the [CO] a clear and
unequivocal statement that gives the [CO] notice of the basis . . . of the claim.”).

       For these reasons, the court has determined that Meridian’s claim was deemed denied on
March 7, 2011 and that the jurisdictional requirements of the CDA have been satisfied. See
Sikorsky Aircraft Corp. v. United States, 773 F.3d 1315, 1322 (Fed. Cir. 2014).

       C.        Standing.

        The United States Supreme Court has held that “the question of standing is whether the
litigant is entitled to have the court decide the merits of the dispute or of particular issues.”
Warth v. Seldin, 422 U.S. 490, 498 (1975). Standing must be determined “as of the commencement
of suit.” Rothe Dev. Corp. v. Dep’t of Def., 413 F.3d 1327, 1334 (Fed. Cir. 2005) (quoting
Lujan v. Defenders of Wildlife, 504 U.S. 555, 570 n.5 (1992)). The party invoking federal
jurisdiction bears the burden of establishing standing. See Lujan, 504 U.S. at 560–61. Specifically,

       22
            Section 7103(b)(1), in relevant part, provides:

       For claims or more than $100,000 made by a contractor, the contractor shall certify
       that—(A) the claim is made in good faith; (B) the supporting data are accurate and
       complete to the best of the contractor’s knowledge and belief; (C) the amount
       requested accurately reflects the contract adjustment for which the contractor
       believes the Federal Government is liable; and (D) the certifier is authorized to
       certify the claim on behalf of the contractor.

41 U.S.C. § 7103(b)(1) (emphasis added).
       23
            FAR 33.207, in relevant part, provides that “[t]he certification shall state as follows”:

       I certify that the claim is made in good faith; that the supporting data are accurate
       and complete to the best of my knowledge and belief; that the amount requested
       accurately reflects the contract adjustment for which the contractor believes the
       Government is liable; and that I am duly authorized to certify the claim on behalf
       of the contractor.

48 C.F.R. § 33.207(c) (emphasis added).
       24
          Plaintiff states that this certification is from DFAR § 252.203-7002, but that regulation
concerns informing employees about their whistleblower rights.



                                                   23
“a plaintiff must show [that] it has suffered an ‘injury in fact’ that is . . . concrete and particularized
and . . . actual or imminent, not conjectural or hypothetical; . . . the injury is fairly traceable to the
challenged action of the defendant; and . . . it is likely, as opposed to merely speculative, that the
injury will be redressed by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl.
Serv., Inc., 528 U.S. 167, 180–81 (2000) (internal citations omitted).

        The May 19, 2014 Second Amended Complaint alleges that Meridian suffered monetary
injury that is concrete, particularized, and fairly traceable to the USACE’s actions. Any financial
injury established by the Meridian also can be redressed by a monetary award. For these reasons,
the court has determined that Meridian has standing to seek adjudication of the claims in the May
19, 2014 Second Amended Complaint.

        D.      Standard Of Review.

        “A breach of contract claim requires two components: (1) an obligation or duty arising out
of the contract and (2) factual allegations sufficient to support the conclusion that there has been a
breach of the identified contractual duty.” Bell/Heery v. United States, 739 F.3d 1324, 1330 (Fed.
Cir. 2014) (citing San Carlos Irrigation & Drainage Dist. v. United States, 877 F.2d 957, 959
(Fed. Cir. 1989) (“To recover for breach of contract, a party must allege and establish: (1) a valid
contract between the parties, (2) an obligation or duty arising out of the contract, (3) a breach of
that duty, and (4) damages caused by the breach.”)).

         In addition, “[e]very contract imposes upon each party a duty of good faith and fair dealing
in its performance and its enforcement.” RESTATEMENT (SECOND) OF CONTRACTS § 205 (1981)
(“RESTATEMENT”). “Failure to fulfill that duty constitutes a breach of contract, as does failure to
fulfill a duty ‘imposed by a promise stated in the agreement.’” Metcalf Constr. Co. v. United
States, 742 F.3d 984, 990 (Fed. Cir. 2014) (quoting RESTATEMENT § 235). “Both the duty not to
hinder and the duty to cooperate are aspects of the implied duty of good faith and fair dealing.”
Precision Pine & Timber, Inc. v. United States, 596 F.3d 817, 820 n.1 (Fed. Cir. 2010); see also
Metcalf, 742 F.3d at 991 (“[W]hile the implied duty exists because it is rarely possible to anticipate
in contract language every possible action or omission by a party that undermines the bargain, the
nature of that bargain is central to keeping the duty focused on honoring the reasonable
expectations created by the autonomous expressions of the contracting parties.” (internal quotation
marks and citation omitted)).

        The implied duty of good faith and fair dealing, however, “‘cannot expand a party’s
contractual duties beyond those in the express contract or create duties inconsistent with the
contract’s provisions.’” Metcalf, 742 F.3d at 991 (quoting Precision Pine, 596 F.3d at 831).
“Although in one sense any ‘implied’ duty ‘expands’ the ‘express’ duties, . . . an act will not be
found to violate the duty (which is implicit in the contract) if such a finding would be at odds with
the terms of the original bargain[.]” Id. Therefore, the implied duty of good faith and fair dealing
“is limited by the original bargain: it prevents a party’s acts or omissions that, though not
proscribed by the contract expressly, are inconsistent with the contract’s purpose and deprive the
other party of the contemplated value.” Id.




                                                    24
       E.      Whether Plaintiff Is Entitled To Damages For The Breach Of Contract Claims
               Alleged In The May 19, 2014 Second Amended Complaint.25

               1.      Whether Plaintiff Is Entitled To Recover Costs To Protect Its Workers
                       From Hazardous Conditions (Count 1).

                       a.      Plaintiff’s Argument.

        Meridian argues that the Contract misrepresented the water quality and contamination
levels as a result of the worksite’s proximity to inadequate sewer facilities in Nogales, Mexico. Pl.
7/18/14 Br. at 12–14; see also Pl. 10/3/14 Reply at 2–6. On November 14, 2007, a USACE
representative, specializing in environmental issues, Mike Fink, indicated that chromium was
identified in the original Storm Water Pollution Prevention Plan (“SWPPP”) permit[.]”26 Pl.
7/18/14 Br. at 12. That SWPPP was prepared by Granite Construction Company for a nearby
project, but Meridian was not informed about it. Pl. 7/18/14 Br. at 13.

        On November 21, 2007, a Nogales Wash Channel Improvements Report concluded “there
is no definitive proof that chromium is absent from the project site.” DX19-5. If any significant
reports conclusively establishing the lack of contaminants at the Project site existed, none were
shared with Meridian. Pl. 10/3/14 Reply at 5 (citing JX110-7; JX113-2).

        One week later, however, the USACE told Meridian “that there was no chromium in the
waters of the channel and that heavy metals in the water were a non-issue,” contradicting the
SWPPP. 1/28/14 TR 664 (Maximoff). But, the USACE informed Meridian that “if chromium
was, in fact, present in the subsurface excavations, no employees were to be exposed.” Pl. 7/18/14
Br. at 13 (citing PX133-4; 1/28/14 TR 663 (Maximoff)).

        By December 11, 2007, Meridian began to “encounter in its excavations a kind of soupy,
foul material” that “raised concerns about . . . subsurface E. Coli contamination.” Pl. 7/18/14 Br.
at 13. Meridian requested more environmental quality information from the USACE, but received
only a “cut and paste[d ] section of the Specifications addressing water quality.” Pl. 7/18/14 Br.
at 13 (citing JX110-7 (referring to the USACE’s and Santa Cruz County representatives’ warnings
of the potential presence of heavy metals and water-borne pathogens within the Project’s limits);
1/28/14 TR 666–68 (Maximoff)).



       25
          Plaintiff’s May 19, 2014 Second Amended Complaint lists fourteen claims. 2nd Am.
Compl. ¶ 387. Only two of these claims present a viable cause of action: breach of contract; and
breach of good faith and fair dealing. See 2nd Am. Compl. ¶ 387. The remaining twelve counts
are subsumed within breach of contract. Each of those will be discussed in Plaintiff’s breach of
contract cause of action.
       26
          “The SWPPP is a document prepared by a contractor for the owner and the ADEQ, when
the contractor is grading an area to prevent pollution runoff from storms.” Pl. 7/18/14 Br. at 13;
see also 1/28/14 TR 664–65 (Maximoff).



                                                 25
         The USACE’s knowledge about the “potential presence of chromium . . . [and] direction
to prevent [Meridian’s] employee exposure to the contaminant, created an implied, or constructive,
order for Meridian to take protective measures for its workers’ safety.” Pl. 10/3/14 Reply at 5; see
also 1/28/14 TR 668–69 (Maximoff). Based on the possibility of contamination, Meridian “had
all of its employees vaccinated for Hepatitis D, and set up stations so that all . . . employees could
wash off their boots and the bottom of the soles of their shoes at the end of their shifts.” Pl. 7/18/14
Br. at 13–14 (citing 1/28/14 TR 668 (Maximoff)). Workers were given “thick rubber gloves rather
than leather gloves, . . . hand washing stations were set up[, and s]teps were taken to clean and
pressure wash all of the equipment[.]” Pl. 7/18/14 Br. at 14 (citing 1/28/14 TR 668–69
(Maximoff)).

        Meridian asserts that it “incurred in excess of $78,369.04 in damages” to protect against
this unanticipated contamination that constituted a constructive change to the contract. Pl. 7/18/14
Br. at 14, 59–60.

                       b.      The Government’s Response.

        The Government responds that the “site conditions here were consistent with the [C]ontract
indications: sewage was present; chromium was not.” Gov’t 9/18/14 Br. at 73. Moreover,
Meridian does not dispute the Government’s evidence “that chromium levels at the [P]roject site
were safe.” Gov’t 9/18/14 Br. at 74 (citing DX19-3; JX53-1). It is true that a USACE employee
stated that chromium was identified at a nearby site, so Meridian was warned that, if chromium
were encountered, “it cannot be exposed to anyone.” PX133-4. But, this does not rise to the level
of “defective specifications, misrepresentation, [or] nondisclosure” necessary for constructive
change. Gov’t 9/18/14 Br. at 74–75 (citing Miller Elevator Co. v. United States, 30 Fed. Cl. 662,
678 (1994) (“Legal scholars have recognized five distinct types of constructive changes:
(I) disputes over contract interpretation during performance; (II) Government interference or
failure to cooperate; (III) defective specifications; (IV) misrepresentation and nondisclosure of
superior knowledge; and (V) acceleration.”)). Meridian cites “no authority to support liability
when statements are truthful and consistent with actual conditions, but the contractor does not trust
them.” Gov’t 9/18/14 Br. at 75 (emphasis added).

       As for the presence of E. Coli, the Contract “represents ‘water quality issues’ and ‘raw
sewage’ in the Nogales Wash ‘flow,’ along with ‘fecal coliforms’ in ‘the active wash bed.’” Gov’t
9/18/14 Br. at 73–74 (quoting JX5-11). The Contract also “promises ‘biological water quality
impacts’ from storm water”; therefore, “sewage should have been expected in the subsurface water
because it is fed and charged by surface water.” Gov’t 9/18/14 Br. at 74. Therefore, the
Government contends that Meridian had a “pre-existing duty to take protective measures during
channel construction[.]” Gov’t 9/18/14 Br. at 74.

                       c.      The Court’s Resolution.

       The issue is whether the USACE should be required to reimburse Meridian for costs
incurred to protect its employees against contamination.

       An implied-in-fact contract “is one founded upon a meeting of the minds, which, although
not embodied in an express contract, is inferred, as a fact, from the conduct of the parties showing,


                                                  26
in light of the surrounding circumstances, their tacit understanding.” Int’l Data Prods.
Corp. v. United States, 492 F.3d 1317, 1325 (Fed. Cir. 2007). In this case, Meridian argues the
USACE had an implied contract to reimburse for these costs, because a USACE employee stated
that chromium was discovered at a nearby site, and later the USACE warned Meridian that, if
chromium were discovered, employees should not be exposed. 1/28/14 TR 664 (Maximoff).
These two facts, without more, do not evidence a “meeting of the minds” or a “tacit
understanding,” particularly since Meridian does not dispute that chromium levels at the site were
safe. Int’l Data Prods. Corp., 492 F.3d at 1325; DX19-3; JX53-1. The record reflects only that
Meridian was warned of the risks if chromium were present. 1/28/14 TR 664 (Maximoff).

       In the alternative, Meridian seeks to recover these costs as a cardinal change to the contract.
See Aydin Corp. v. Widnall, 61 F.3d 1571, 1577 (Fed. Cir. 1995) (“Where it requires a constructive
change in a contract, the Government must fairly compensate the contractor for the costs of the
change.”); see also Info. Sys. & Networks, Corp. v. United States, 81 Fed. Cl. 740, 746 (2008) (“A
contractor is entitled to an equitable adjustment for a constructive change when it is required to
perform more or different work not called for under the terms of its contract.”).

       A constructive change entails two base components, the change component and the
       order or fault component. Al Johnson Constr. Co. v. United States, 20 Cl. Ct. 184,
       204 (1990). The “change” component describes work outside of the scope of the
       contract, while the “order/fault” component describes the reason that the contractor
       performed the work. Embassy Moving & Storage Co. v. United States, 191 Ct. Cl.
537, 545 (1970); Eggers & Higgins & Edwin A. Keeble Assocs., Inc. v. United
       States, 185 Ct. Cl. 765, 785 (1968). Thus, if the Government either expressly or
       impliedly ordered work outside the scope of the contract, or if the Government
       otherwise caused the contractor to incur additional work, a constructive change
       arises for that work performed outside of the scope of the contract. Lathan Co. v.
       United States, 20 Cl. Ct. 122, 128 (1990)[.]

Miller Elevator, 30 Fed. Cl. at 678 (citing 1 GOV’T CONTRACT CHANGES § 10:9–11).

       In this case, Meridian argues that the USACE misrepresented the possibility of on-site
chromium by making contradictory statements. Compare Pl. 7/18/14 Br. at 13 (citing 1/28/14 TR
663) (The USACE “strictly advised Meridian that if chromium was, in fact, present in the
subsurface excavations, no employees were to be exposed.”) and Pl. 7/18/14 Br. at 12 (citing
PX133-4) (A USACE representative “indicated that there was chromium identified in the original
Storm Water Pollution Prevention Plan (“SWPPP”) permit[.]”), with 7/18/14 Br. at 13 (citing
JX113-2) (The USACE told Meridian that “there was no chromium in the waters of the channel
and that ‘heavy metals’ were a ‘non-issue.’”).

        As a matter of law, “it is valid to conclude that the Government’s failure to disclose vital
information is a form of defective specifications with the result that it is covered by the clauses
that recognize defective specifications as constructive changes.” 1 GOV’T CONTRACT CHANGES
§ 10:11. But here, the USACE did not fail to disclose. To the contrary, it disclosed that a nearby
site contained chromium. PX133-4. And, it also disclosed that on-site chromium levels were safe.
DX19-3; JX53-1. Meridian does not dispute the truth of either of these facts. Therefore, because



                                                 27
the Government did not misrepresent the actual conditions or fail to disclose any superior
knowledge, a constructive change did not occur.

       For these reasons, the court has determined that Meridian is not entitled to recover the costs
to protect its employees from potentially hazardous conditions under an implied contract or
cardinal change theory.

               2.      Whether Meridian Is Entitled To Costs For Differing Site Conditions
                       In The Channel And At The Sewer Line (Counts 2 and 5).27

                       a.      Plaintiff’s Argument.28

        Meridian argues that the USACE is responsible for differing site conditions in the channel
and at the sewer line, causing delays and imposing unanticipated costs on Meridian for three
reasons. First, Mark Sutton, the current President of Meridian Engineering Co., was more credible
than the Government’s witnesses (Ms. Martinez and Mr. Chickey) as to the issue of the “jack and
bore” method. Pl. 10/3/14 Reply at 17. “Mr. Sutton testified that the ‘jack and bore’ method was
abandoned[,] because Meridian encountered the soupy, contaminated materials in the manhole,
and his subcontractor reasonably refused to continue with the ‘jack and bore’ for safety reasons.”
Pl. 10/3/14 Reply at 17. In contrast, the Government’s witnesses simply speculated. Pl. 10/3/14
Reply at 17–18.

         Second, the USACE instructed Meridian to install sewer pipe in wet soil. Pl. 10/3/14 Reply
at 18 (citing PX216); see also Pl. 7/18/14 Br. at 24 (citing 1/28/14 TR 394 (Branson); PX216)
(“[T]he [USACE] agreed to allow the sewer construction to proceed in the wet soil, without
completely dewatering as the original Specifications required.”). Moreover, because the USACE’s
on-site representatives, Mr. Chickey and Mr. Slack, “were vested with, and held themselves out to
have, the requisite authority to direct Meridian to perform what they believed was required work
at the site.” Pl. 10/3/14 Reply at 18 (citing Centre Mfg. Co. v. United States, 183 Ct. Cl. 115, 126–
28 (1968) (holding that a CO’s instructions can bind a contractor)).

        Third, the Government selectively cites evidence that Meridian failed to follow its shoring
plan. Pl. 10/3/14 Reply at 19. In fact, Mr. Chickey, a geotechnical engineer, acknowledged that
the shoring plan developed by Kleinfelder “look[ed] good on paper.” 3/26/14 TR 1875 (Chickey).
But, moving the shoring box in unstable, soupy soils “was simply not feasible,” as the USACE
recognized. Pl. 10/3/14 Reply at 19 (citing PX320 (Colonel Mangness) (“You can’t build a
sewerline in soup.”)).

       27
          Plaintiff’s May 19, 2014 Second Amended Complaint lists sewer relocation separately
as Count V. 2nd Am. Compl. ¶¶ 164–225. But, because the parties’ briefs jointly discuss differing
site conditions and sewer relocation, the court addresses Counts 2 and 5 together in this section.
       28
         Plaintiff’s July 18, 2014 Post-Trial Brief does not cite a single statute or case in support
of Counts 2 or 5. Pl. 7/18/14 Br. at 14–30. Because Plaintiff’s October 3, 2014 Reply sets forth a
more cogent argument with legal citations, the court’s discussion focuses on it, but has
supplemented with facts discussed in Plaintiff’s July 18, 2014 Post-Trial Brief.



                                                 28
                       b.      The Government’s Response.

        The Government responds that that Meridian’s claim fails, because there were “no differing
site conditions at the channel or sewer line,” Gov’t 9/18/14 Br. at 43; and “the parties agreed to a
modification to address [the saturated soil condition] as a differing site condition,” Gov’t 9/18/14
Br. at 62.

       As an initial matter, “[a] reasonable contractor would have foreseen large amounts of
groundwater throughout the channel in light of the environmental and geographic features of the
site.” Gov’t 9/18/14 Br. at 45. “The site sits on a floodplain. The very purpose of the project is
to control flash floods[.]” Gov’t 9/18/14 Br. at 45. “[T]he project sits between two active
waterways, and indeed, the channel construction itself takes place within the confines of one of
them. Surface water is a certain indicator of subsurface water.” Gov’t 9/18/14 Br. at 45.

        The Government also criticizes Meridian’s geotechnical expert, Dr. Mahar, because he
only “reviewed ten subsurface explorations [and] reasoned that only these ten explorations were
relevant[.]” Gov’t 9/18/14 Br. at 47 (citing 4/4/14 Mahar Narr. at 5). In addition, Dr. Mahar based
his analysis on two data points and “exclude[d] the contrary indications of all other explorations[.]”
Gov’t 9/18/14 Br. at 47–48. In addition, Meridian has “misread” Renda Marine, Inc. v. United
States, 66 Fed. Cl. 639 (2006), where the Renda Marine court “merely found that . . . the two
borings relied upon to support a differing site condition were closest to the site, but nonetheless
‘provide[d] an incomplete account of the character of the minerals,’ and that other borings, further
away, provided a ‘more complete picture.’” Gov’t 9/18/14 Br. at 48 (quoting Renda Marine, 66
Fed. Cl. at 687–88). Meridian’s differing site claim also fails, “because, as a project in a floodplain
and an active waterway, to look at two downstream explorations for subsurface conditions to the
exclusion of every other exploration upstream is not reasonable.” Gov’t 9/18/14 Br. at 48–49
(citing H.B. Mac, Inc. v. United States, 153 F.3d 1338, 1346 (Fed. Cir. 1998) (“The reasonableness
of reliance upon borings taken from a distance from a project site cannot be determined based on
a bright line rule, but must rather be determined based on the geologic and topographic features
present in each case.”)).

         In addition, other plan documents gave notice of saturated soils. “The specifications warn
specifically that Meridian would encounter ‘unsatisfactory material,’ [that] falls outside the
[American Society for Testing and Materials] standard for suitable construction material and
‘unstable material,’ which is ‘too wet to properly support the utility pipe[.]’” Gov’t 9/18/14 Br. at
49. In addition, the specifications also “disclose[] groundwater under the channel” and “require
Meridian to submit a detwatering plan.” Gov’t 9/18/14 Br. at 45 (citing JX7-3, at ¶ 1.3.4; JX8-6–
8, at ¶¶ 1.5, 3.2.4). Also, “the plan drawings warn that subsurface, saturated soil conditions should
be expected throughout the site[.]” Gov’t 9/18/14 Br. at 49–50 (citing JX25-1 (GCV03 at Test
Hole 89-4) (showing alluvial soils)). Those drawings “give notice of the ‘artesian condition’ in
the channel[.]” Gov’t 9/18/14 Br. at 46 (citing 1/27/14 TR 120–25 (Sutton)). Therefore, Meridian
should have expected saturated soils, because the plan drawings show alluvial soils that “are
deposited by flowing water and extend over very large areas” and are “in a flowing condition.”
Gov’t 9/18/14 Br. at 50 (citing 3/23/14 Chickey Narr. at 13; JX25-1 (GCV03 soil characteristics)).
In addition, the plan drawings “depict a higher groundwater level impounded behind the banks of
the Nogales Wash than under the channel floor.” Gov’t 9/18/14 Br. at 46–47 (citing JX42-1; JX26-
1; 1/30/14 TR 1093–94 (Martinez)). Likewise, upstream soil data showed unstable, saturated


                                                  29
conditions that a reasonable contractor would have considered. Gov’t 9/18/14 Br. at 51 (citing
JX8-5).29

        Therefore, “there was no differing site condition at the sewer line because the contract
documents gave notice of the saturated soils in this area.” Gov’t 9/18/14 Br. at 52. A site visit
also would have “revealed saturated groundwater at the trestle bridge at station 23+00.” Gov’t
9/18/14 Br. at 53. Meridian also “should have expected saturated soils over a wide area near B3
and B4,” because a “huge stratum of 45-feet of black, saturated alluvial soils” is located “just 150
feet away from the trestle bridge where Meridian encountered its worst conditions.” Gov’t 9/18/14
Br. at 54. Mr. Sutton “testified that [although] he considered B2 and B3 in preparing his bid, but
did not consider them notice of conditions at the sewer.” Gov’t 9/18/14 Br. at 54. Therefore, it
was unreasonable for Meridian “to assume that [nearby saturated soils] ended abruptly where the
borings were taken, particularly in light of their proximity to the Nogales Wash.” Gov’t 9/18/14
Br. at 54–55.

        In sum, Meridian “had either actual or inquiry notice of the saturated soil conditions at both
the channel and sewer, and did not require a geotechnical engineer to recognize it.” Gov’t 9/18/14
Br. at 55.

        The Government also argues that Meridian is “not entitled to compensation for [saturated
soil conditions] for the additional reason that the May 30[, 2008] Kleinfelder Report gave Meridian
perfect notice of the condition, and the parties agreed to a modification to address it as a differing
site condition.” Gov’t 9/18/14 Br. at 62. Therefore, the parties reached accord and satisfaction as
to the sewer line condition. Gov’t 9/18/14 Br. at 62 (citing Bell BCI Co. v. United States, 570 F.3d
1337, 1340–41 (Fed. Cir. 2009) (holding that an “[a]ccord and satisfaction occur ‘when
performance different from that which was claimed as due is rendered and such substituted
performance is accepted by the claimant as full satisfaction of his claim’”)). Between May 15,
2008 and September 19, 2008, “the parties agreed to address the site condition at the sewer line in
two ‘two-part’ modifications: (1) R7 and R9; and (2) R10 and R16.” Gov’t 9/18/14 Br. at 62
(citing DX664-4–8; DX665-3–5; DX666-5–7; DX668-4–6). Modification R7/R9 “gave Meridian
$93,838 to do a ‘sewer relocation supplemental soils investigation,’ and ‘develop [a] workplan by
[a] licensed Geotechnical Engineer to correct or mitigate for unacceptable subsurface soil
conditions[.]’” Gov’t 9/18/14 Br. at 62 (quoting DX664-6–7; DX665-4). The R10/R16
modification “address[ed] the soil remediation utilizing the workplan,” and “paid [Plaintiff]
$1,128,729, which represents the full value of [Plaintiff’s] initial proposed price of $1,444,202.36,




       29
          The Government adds that the “After Action Review” document that Meridian cites is
unreliable, “because it was the result of an informal discussion among a number of [USACE] and
Santa Cruz County [representatives] to voice their opinions about the Chula Vista Project.” Gov’t
9/18/14 Br. at 51–52. “No formal document was ever produced and no conclusions were ever
drawn” from the discussion’s participants, many of whom “did not have personal knowledge about
the project, but offered opinions of matters second or third-hand.” Gov’t 9/18/14 Br. at 52.



                                                 30
less the value of a second sheetpile wall that [Plaintiff] failed to install.” Gov’t 9/18/14 Br. at 62
(citing DX669-4). That modification also contained a release:

       [T]he contract price is increased as indicated above, which reflects all credits due
       the Government and all debts due the Contractor. It is further understood and
       agreed that this adjustment constitutes compensation in full on behalf of the
       Contractor . . . for all costs and markups directly or indirectly attributable for the
       change ordered, for all delays related thereto, for all extended overhead costs, and
       for performance of the change within the time frame stated.

DX669-6.

       But, Modification R10/R16 was not an affirmative direction for work. Gov’t 9/18/14 Br.
at 63. Instead, it simply “addressed a condition, and did not direct a specific solution[.]” Gov’t
9/18/14 Br. at 63. This is made clear by the fact that Meridian “was paid to retain a geotechnical
engineer to propose a workplan to address the saturated soil condition, which its engineer,
Kleinfelder, did.” Gov’t 9/18/14 Br. at 63 (internal citation omitted) (citing 1/30/14 TR 1145
(Martinez)).

        Moreover, since R16 “contains a scrivener’s error that conflicts with the release and should
be reformed to eliminate the conflict.” Gov’t 9/18/14 Br. at 64. R10 “provided for initial funds
for the soil remediation work . . . , and reflected an agreed-upon 20 calendar [day] extension for
the project,” and “definitize[d] R10.” Gov’t 9/18/14 Br. at 64. R10 also included Item 5 that
provided: “Twenty days[’] time extension for this change was agreed to by the Government and
the contractor[;] however, the cost for this extension was not agreed to.” DX666-7. R16 also
contained this language, “but was a result of a [USACE] contract administration technician’s
error.” Gov’t 9/18/14 Br. at 64 (citing 1/29/14 TR 965 (Childers); 1/30/14 TR 1192–93
(Martinez)). Contemporaneous evidence established that the parties agreed to a full settlement for
the saturated soil condition “at the sewer line.” Gov’t 9/18/14 Br. at 65 (citing 1/29/14 TR 961
(Childers); 1/30/14 TR 1191 (Martinez)).

                        c.      The Court’s Resolution.

        “Where the differing site conditions claim and a defective specifications claim are so
intertwined as to constitute a single claim, that claim will be governed by the specific differing site
conditions clause and the cases under that clause.” Comtrol, Inc. v. United States, 294 F.3d 1357,
1362 (Fed. Cir. 2002). As such, the court is required to adjudicate Meridian’s channel and sewer
allegations as one claim for a differing site condition.30




       30
            The United States Court of Appeals for the Federal Circuit has stated that:

       Performance specifications “set forth an objective or standard to be achieved, and
       the successful bidder is expected to exercise his ingenuity in achieving that



                                                  31
       objective or standard of performance, selecting the means and assuming a
       corresponding responsibility for that selection.”

Blake Constr., 987 F.2d at 745 (quoting J.L. Simmons Co. v. United States, 188 Ct. Cl. 684, 689
(1969)).

        On the other hand, design specifications describe, “in precise detail[,] . . . materials to be
employed and the manner in which the work is to be performed.” Id. Where design specifications
are required, “[t]he contractor has no discretion to deviate from the specifications, but is required
to follow them as one would a road map.” Id. (quotation marks and citation omitted). But, as the
United States Court of Appeals for the Federal Circuit has observed, “[d]etailed design
specifications contain an implied warranty that if they are followed, an acceptable result will be
produced.” Stuyvesant Dredging Co. v. United States, 834 F.2d 1576, 1582 (Fed. Cir. 1987). As
such, as the United States Court of Appeals for the Federal Circuit has held:

       [T]he distinction between design and performance specifications is not
       absolute . . . . Contracts may have both design and performance characteristics. It
       is not only possible, but likely that a contractor will be granted at least limited
       discretion to find the best way to achieve goals within the design parameters set by
       the contract.

Blake Constr., 987 F.2d at 746 (internal citations omitted); see also Zinger Constr. Co. v. United
States, 807 F.2d 979 (Fed. Cir. 1986).

       On occasion, the labels “design specification” and “performance specification”
       have been used to connote the degree to which the [G]overnment has prescribed
       certain details of performance on which the contractor could rely. However, those
       labels do not independently create, limit, or remove a contractor’s obligations.

Zinger, 807 F.2d at 981 (internal citations omitted); see also Blake Constr., 987 F.2d at 746 (“It is
the obligations imposed by the specification which determine the extent to which it is
‘performance’ or ‘design,’ not the other way around.”).

        Returning to the facts of this case, the Contract’s Diversion And Control Of Water
specification provided, in relevant part:

       Within 10 days after receipt of Notice to Proceed, the Contractor shall submit a
       Diversion and Control of Water Plan showing the method that he proposes to use
       to divert water from the working area. . . .

       The Contractor is responsible for the diversion and control of all runoff entering
       the construction area. The runoff will include water originating from upstream,
       urban runoff, adjacent d[]rainages; and in addition any and all seepage and
       groundwater originating within the work. The work site may be inundated because


                                                 32
       of runoff. The Contractor shall be responsible for protection of work site during
       times of runoff by his own means and shall be approved by the [CO]. . . .

       The location and depth of any bypass drainage ditch or sump shall be subject to
       Government approval. Special precautions shall be taken to avoid impairing the
       permanent subgrade or embankment foundation. . . .

       The groundwater will encounter during construction throughout the project reach
       of the Nogales Creek Channel. The construction area shall be dewatered prior to
       commencement or continuation or work, and all subgrades, whether for earth fill,
       stone, grouted stone, or concrete shall be kept drained and free of water throughout
       the working period. Lowering of the groundwater table can be accomplished by
       installing a series of dewatering wells and well pumps along the channel edges in
       the upper reaches and by using sump pumps in the lower reaches. The pumped
       water shall be directed into the temporary channels used for control of surface
       water. The Contractor shall submit the method of dewatering to [CO] for his
       approval.

       Ten (10) calendar days prior to start of the construction, the Contractor shall submit
       plans showing the proposed methods to dewater each working area and control
       water from rain, sheet flow, streamflows, and other surface water. The plans shall
       show the scheme of operations and a complete layout of drainage pipes, pumps,
       diversion channels, cofferdams, etc.           The Contractor shall assume full
       responsibility for the adequacy of his dewatering and control methods. Prior notice
       to the [CO] of the Contractor’s method of dewatering will in no way release the
       Contractor from the fulfillment of his obligations or make the Government, in any
       manner, responsible for any losses due to failure or inadequacy of the dewatering
       and control method used.

JX7-2–3.

        This specification “set[s] forth an objective or standard to be achieved,” i.e., dewatering
the work area. See Blake Constr., 987 F.2d at 745; JX7-3 (“The construction area shall be
dewatered[.]”). It allows Meridian to “exercise [its] ingenuity in achieving that objective[.]”); see
also JX7-2 (“[T]he Contractor shall submit a . . . Plan showing the method that he proposes to use
to divert water from each working area.”). The specification also placed the responsibility for
dewatering on Meridian. JX7-3 (“The Contractor shall assume full responsibility for the adequacy
of his dewatering and control methods.”). And, the Government expressly disclaimed
responsibility for failed or inadequate results. JX7-3 (“Prior notice to the [CO] of the Contractor’s
method of dewatering will in no way release the Contractor from the fulfillment of his obligations
or make the Government, in any manner, responsible for any losses due to failure or inadequacy
of the dewatering and control method used.”).

        The specification repeatedly uses the word “shall” when describing mandatory activities.
JX7-2–3 (providing that: “the Contractor shall submit a Diversion and Control of Water Plan”;
“[t]he Contractor shall be responsible for protection of work site”; “[t]he construction area shall


                                                 33
       In Metcalf, the United States Court of Appeals for the Federal Circuit has stated that:

       [FAR 52.236-2]31 exists precisely in order to “take at least some of the gamble on
       subsurface conditions out of bidding”: instead of requiring high prices that must
       insure against the risks inherent in unavoidably limited pre-bid knowledge, the
       provision allows the parties to deal with actual subsurface conditions once, when



be dewatered”; “the Contractor shall assume full responsibility for the adequacy of his dewatering
and control methods”). But, the specification did not use the word “shall” as to how Meridian was
to achieve its objective. Instead, the specification stated, “Lowering of the groundwater table can
be accomplished by installing a series of dewatering wells and well pumps along the channel edges
in the upper reaches and by using sump pumps in the lower reaches.” JX7-3 (emphasis added).
That specification did not “describe in precise detail the materials to be employed and the manner
in which the work [was] to be performed.” Blake Constr., 987 F.2d at 745. Instead, it provided
Meridian with “discretion to deviate from the specifications.” Id.

       For these reasons, the court has determined that the dewatering specifications were
performance specifications and that Meridian was responsible for achieving those requirements.
       31
            FAR 52.236-2 provides:

       (a) The Contractor shall promptly, and before the conditions are disturbed, give a
           written notice to the [CO] of (1) subsurface or latent physical conditions at the
           site which differ materially from those indicated in this contract, or (2) unknown
           physical conditions at the site, of an unusual nature, which differ materially
           from those ordinarily encountered and generally recognized as inhering in work
           of the character provided for in the contract.

       (b) The [CO] shall investigate the site conditions promptly after receiving the
           notice. If the conditions do materially so differ and cause an increase or
           decrease in the Contractor’s cost of, or the time required for, performing any
           part of the work under this contract, whether or not changed as a result of the
           conditions, an equitable adjustment shall be made under this clause and the
           contract modified in writing accordingly.

       (c) No request by the Contractor for an equitable adjustment to the contract under
           this clause shall be allowed, unless the Contractor has given the written notice
           required; provided, that the time prescribed in (a) above for giving written
           notice may be extended by the [CO].

       (d) No request by the Contractor for an equitable adjustment to the contract for
           differing site conditions shall be allowed if made after final payment under this
           contract.

48 C.F.R. § 52.236-2.

                                                34
       work begins, “more accurate” information about them can reasonably be
       uncovered.

Id. at 996 (quoting Foster Constr. C.A. & Williams Bros. Co. v. United States, 193 Ct. Cl. 587,
613–14 (1970)).

The appellate court continued,

       [f]or that reason, even requirements of pre-bid inspection by the contractor have
       been interpreted cautiously regarding conditions that are hard to identify accurately
       before work begins, so that “the duty to make an inspection of the site does not
       negate the changed conditions clause by putting the contractor at peril to discover
       hidden subsurface conditions or those beyond the limits of an inspection
       appropriate to the time available.”

Id. (quoting Foster, 193 Ct. Cl. at 615).

       Although the contract in Metcalf stated that the Government’s expansive-soil report was
“for preliminary information only,” the United States Court of Appeals for the Federal Circuit
held:

       We do not think that the language can fairly be taken to shift that risk [of inaccurate
       information] to Metcalf, especially when read together with the other government
       pronouncements, much less when read against the longstanding background
       presumption against finding broad disclaimers “of liability for changed conditions.”

Id. (quoting United Contractors v. United States, 177 Ct. Cl. 151, 165 (1966)).

       Therefore, to receive an equitable adjustment for a Type 1 differing site condition,32

       a contractor must prove by a preponderance of the evidence that: (1) “a reasonable
       contractor reviewing the contract documents as a whole would interpret them as
       making a representation about the site conditions”; (2) “the actual site conditions
       were not reasonably foreseeable to the contractor, with the information available to
       the particular contractor outside the contract documents”; (3) “the contractor in fact




       32
           In this case, the contract incorporates a “differing site conditions” clause, FAR 52.236-
2.” JX2-107–08. “A Type I differing site condition is [a] ‘subsurface or latent physical condition[]
at the site which differ[s] materially from those indicated in this contract.’” 48 C.F.R. § 52.236-
2(a).



                                                 35
       relied on the contract representation”; and (4) “the conditions differed materially
       from those represented, and the contractor suffered damages as a result.”

CCI, Inc. v. McHugh, 2015 WL 1600059, No. 2014-1470, at *2 (Fed. Cir. Apr. 10, 2015) (quoting
Int’l Tech. Corp. v. Winter, 523 F.3d 1341, 1348–49 (Fed. Cir. 2008)). However, “[a] contractor
is not eligible for an equitable adjustment for a Type 1 differing site condition[,] unless the contract
indicated what the condition would be.” Comtrol, 294 F.3d at 1363.

       In order to qualify as a Type 2 differing site condition,33

       “the unknown physical condition must be one that could not be reasonably
       anticipated by the contractor from his study of the contract documents, his
       inspection of the site, and his general experience[,] if any, as a contractor in the
       area.”

Randa/Madison Joint Venture III v. Dahlberg, 239 F.3d 1264, 1276 (Fed. Cir. 2001) (quoting
Perini Corp. v. United States, 180 Ct. Cl. 768, 780 (1967)); see also id. at 1277 (“The Court of
Claims has opined that proving a Type 2 differing site condition is more difficult than proving a
Type 1 differing site condition, involving a heavier burden of proof and a stiffer test.”).

       Since Meridian failed to specify whether the alleged differing site conditions were Type 1
or Type 2, the court is obligated to discuss both.

        Because the CCI test is written in the conjunctive, Meridian must meet all four elements to
be eligible for a Type 1 adjustment. First, “a reasonable contractor reviewing the contract
documents as a whole would interpret them as making a representation about the site conditions.”
CCI, 2015 WL 1600059, at *2. In this case, the specification stated that “[w]ater in varying
quantities may be flowing in natural washes throughout the length of the project, as a result of
rainfall or flow from upstream watersheds sources.” JX7-2. It also stated that “[t]he runoff will
include water originating from upstream, urban runoff, adjacent d[]rainages; and in addition any
and all seepage and groundwater originating within the work. The work site may be inundated
because of runoff.” JX7-3. Thus, a reasonable contractor would interpret the Specification as
representing water as a site condition.

        Second, CCI requires that the actual site conditions “not [be] reasonably foreseeable to the
contractor, with the information available to the particular contractor outside the contract
documents.” CCI, 2015 WL 1600059, at *2. “When determining whether site conditions were
reasonably foreseeable to the contractor, both the contract and any other information available to
the contractor are considered.” Id. at *3. Therefore, the court should consider what information
objectively was available to Meridian, not just the information that Meridian knew at the time.


       33
         A Type 2 differing site condition is an “unknown physical condition[] at the site of an
unusual nature, which differ[s] materially from those ordinarily encountered and generally
recognized as inhering in work of the character provided for in the contract.” 48 C.F.R. § 52.236-
2(a).



                                                  36
See id. In this case, the original plan drawings showed black, saturated soil with no bearing
capacity in the boring holes closest to the sewer plan. JX21-58–59; JX22-1. And, the work site
was in a floodplain, so Meridian should have anticipated saturated soil conditions. The plan
drawings also warned of subsurface saturated soils. JX25-1. Therefore, a reasonable contractor
would want to investigate whether there were unstable, saturated conditions upstream. 3/23/14
Chickey Narr. at 13 (explaining that the contract and soil samples showed soft soils); see also
1/27/14 TR 106–08 (Sutton) (testifying that he considered boring holes B2 and B3 in preparing
his bid). A site visit also would have made these conditions known, because large portions of
saturated, alluvial soil were located “100 feet or so” away from where Meridian experienced some
of its worst conditions. 3/25/14 TR 1783 (Chickey); JX22-1. Therefore, based on the information
available to Meridian, the actual conditions at the site were reasonably foreseeable.

        The third CCI inquiry is to determine whether the contractor “in fact rel[ied] on the contract
representation.” CCI, 2015 WL 1600059, at *2. The specification stated that “[t]he runoff will
include water originating from upstream, urban runoff, adjacent d[]rainages; and in addition any
and all seepage and groundwater originating within the work. The work site may be inundated
because of runoff.” JX7-3. Meridian stated that it relied on the Specification and Contract data.
Pl. 7/18/14 Br. at 66. If so, it would have expected saturated soil conditions. To the extent that
the specification did not expressly guarantee saturated soil conditions, e.g., “[t]he work site may
be inundated,” it was incumbent on Meridian to conduct due diligence about the site condition.
See CCI, 2015 WL 1600059, at *3 (“[B]oth the contract and any other information available to
the contractor are considered.”) (emphasis added). Meridian did not do so.

       Fourth, CCI requires the plaintiff to establish that “the conditions differed materially from
those represented, and the contractor suffered damages as a result.” Id. at *2. As previously
discussed, the specification provided Meridian with notice that it might encounter a work site
inundated with runoff from various sources. JX7-2–3. Therefore, the actual conditions—saturated
soil—were not materially different from the USACE’s representations that the work site “may be
inundated.” JX7-3. Therefore, Meridian failed to meet this requirement.

        For these reasons, the court has determined that Meridian failed to establish by a
preponderance of the evidence all four CCI elements of a Type 1 differing site condition. As such,
Meridian also has failed to establish a Type 2 differing site condition. See Randa/Madison, 239
F.3d at 1277.

        In any event, 34 Meridian’s sewer line condition claim is barred by accord and satisfaction.
“[T]he affirmative defense of ‘accord and satisfaction requires four elements: (1) proper subject
matter; (2) competent parties; (3) a meeting of the minds of the parties; and (4) consideration.’”



       34
           Although the Government appears to concede a differing site condition in the heading
titled, “Meridian And The Army Corps of Engineers Develop Proposals To Install The Sewer Pipe
In Light Of The Differing Site Condition” (Gov’t 9/18/14 Br. at 19), later in the same brief the
Government argued, “As a matter of law, the Government[’s] determination that this was a
differing site condition was in error[.]” Gov’t 9/18/14 Br. at 55.



                                                 37
Holland v. United States, 621 F.3d 1366, 1382 (Fed. Cir. 2010) (quoting O’Connor v. United
States, 308 F.3d 1233, 1240 (Fed. Cir. 2002)).

       First, neither party contests proper subject matter, and the court has determined that this
contract action properly is before the court. Second, it is undisputed that both parties were
competent to enter into the relevant agreements: Modifications R7 and R9; and Modifications R10
and R16. Thus, the first two elements are satisfied.

        Third, “[a] meeting of the minds occurs where there are ‘accompanying expressions
sufficient to make the [claimant] understand, or to make it unreasonable for him not to understand,
that the performance is offered to him as full satisfaction of his claim and not otherwise.’”
Holland, 621 F.3d at 1382 (quoting Chesapeake & Potomac Tel. Co. v. United States, 228 Ct. Cl.
101, 109 (1981)). R16 modified the sewer line contract and contained a mutual release:

       [T]he contract price is increased as indicated above, which reflects all credits due
       the Government and all debits due the Contractor. It is further understood and
       agreed that this adjustment constitutes compensation in full on behalf of the
       Contractor . . . for all costs and markups directly or indirectly attributable for the
       change ordered, for all delays related thereto, for all extended overhead costs, and
       for performance of the change within the time frame stated.

DX669-6.

         This release covered “all costs and markups” that were “directly or indirectly attributable”
to the sewer line contract change, as well as “for performance.” DX669-6. Moreover, Meridian
was on notice that it was being compensated “in full” for the sewer line. DX669-6. As such, the
release was “sufficient to make [Meridian] understand . . . that the performance is offered to [it] as
full satisfaction of [its] claim[.]” Holland, 621 F.3d at 1382.

        Fourth, “[t]o constitute consideration, a performance or a return promise must be bargained
for.” RESTATEMENT § 71(1). Here, the USACE paid an additional $93,838 for a “sewer relocation
supplemental soil[] investigation” and to “develop a workplan by licensed Geotechnical Engineer
to correct or mitigate for unacceptable subsurface soil conditions,” pursuant to R7 and R9. DX664-
6–7; DX665-4. Meridian also was paid $1,128,729 for soil remediation, pursuant to R10 and R16.
DX669-4.

       For these reasons, the court has determined that the Government has satisfied all four
Hollland elements. Thus, even if, arguendo, the sewer line were a differing site condition, the
R16 release and accompanying price increase constituted accord and satisfaction.

               3.      Whether Plaintiff Is Entitled To Recover Costs Incurred Because Of
                       The Railroad Right-Of-Way Delay (Count 3).

        The May 19, 2014 Second Amended Complaint seeks “$0.00 against [the Government]”
for “any increase in the cost and time to perform any part of the contract work impacted by the
lack of access” to the work site. 2nd Am. Compl. ¶¶ 111, 115. Therefore, Meridian does not seek



                                                 38
monetary damages for Count 3, and its post-trial briefing did not allege that it was entitled to
damages for any right-of-way delay.

       For this reason, the court has determined that Meridian is not entitled to recover damages
for Count 3.

               4.      Whether Plaintiff Is Entitled To Recover Costs For Delays Incurred
                       As A Result Of Flood Events (Count 4).

                       a.     Plaintiff’s Argument.

        Meridian argues that delays due to the USACE’s modifications and specification defects
“cause[d Meridian] to perform during a period of inclement weather,” and therefore, it “is entitled
to its additional costs for working in those weather conditions.” Pl. 7/18/14 Br. at 69 (citing
Merritt-Chapman & Scott Corp. v. United States, 208 Ct. Cl. 639, 642–53 (1976) (finding delay
caused by rain and flooding compensable under suspension of work clause, where the delay was
enhanced by earlier failure of the Government to make construction site available)); see also Pl.
10/3/14 Br. at 26–27 (“[The USACE] caused various delays . . . ; . . . those delays prevented
[Meridian] from completing the specific work most susceptible to flood damage . . . ; and . . . the
incompletion of that work caused substantial damage that would not have occurred if the work had
been completed as originally scheduled.”). The delays caused by flood damage “actually Meridian
in a position that was worse than if [it] had not even started.” Pl. 7/18/14 Br. at 69.

        Meridian concedes that the November 14, 2007 to January 15, 2008 modifications
addressed retrospective injury, but not future flood damage, barring a defense of accord and
satisfaction. Pl. 7/18/14 Br. at 72. Moreover, the USACE “failed to assert the accord and
satisfaction defense in a timely manner.” Pl. 7/18/14 Br. at 72. Therefore, the court should “refuse
to bar a claim based upon the defense of accord and satisfaction[, because] the parties continue[d]
to consider the claim after execution of a release.” Cmty. Heating & Plumbing v. Kelso Co., 987
F.2d 1575, 1581 (Fed. Cir. 1993); see also id. (holding that accord and satisfaction did not apply
when the Government “continued to negotiate and audit [the Plaintiff’s] claims years after they
were submitted”)).

                       b.     The Government’s Response.

        The Government responds that Meridian’s flood damage claims are barred by accord and
satisfaction, because Meridian consented to bilateral Modifications R17 and R8 that collectively
extended the Contract by seventy-two days and increased the price by $128,190. Gov’t 9/18/14
Br. at 68; see also JX132-1; DX183-3–4. In addition, R17 and R8 both contained “complete
release” provisions specifying that the modifications included “compensation in full” for “all costs
and markups directly or indirectly attributable for the change ordered, [and] for all delays related
thereto[.]” Gov’t 9/18/14 Br. at 68–69 (citing JX132-2; DX183-4). As such, these releases
addressed all costs incurred during the “time period stated,” referring to the sixty-day extension,
not a retrospective period, as claimed by the Meridian. Gov’t 9/18/14 Br. at 69 (citing JX123-2).
Meridian also signed other bilateral modifications that, in total, “added 237 calendar days to the
[C]ontract” and extended the completion date to account for all flood events. Gov’t 9/18/14 Br. at
70. Because each bilateral modification included the same general release, accord and satisfaction


                                                39
bars all of Meridian’s indirect costs associated with the extensions, including all flood damages.
Gov’t 9/18/14 Br. at 70.

        The Government adds that Meridian’s released claims were not revived by an August 10,
2009 internal USACE memorandum stating that the Government would pay Meridian $543,868
as an “equitable adjustment” for “flood event damage” and “sub-surface water,” because there was
no mutuality of intent to contract. Gov’t 9/18/14 Br. at 73. In Community Heating & Plumbing,
the United States Court of Appeals for the Federal Circuit held that there was “no mutuality of
intent to contract supporting an accord and satisfaction where neither party treated a claim as
released, one party continued to audit the claims, and both parties actively negotiated the
purportedly released claim for years after the purported accord.” Gov’t 9/18/14 Br. at 73; see also
Cmty. Heating & Plumbing, 987 F.2d at 1581 (holding that accord and satisfaction did not apply
when the Government “continued to negotiate and audit [the plaintiff’s] claims years after they
were submitted”)). In this case, Meridian was unaware of the internal USACE memorandum, and
therefore, could not rely on it to revive its claims. Gov’t 9/18/14 Br. at 73.

        Finally, Meridian’s claims of flood-based delay fails for lack of causation. The USACE’s
actions were not the “but for” cause of Meridian’s damages due to flooding. Gov’t 9/18/14 Br. at
71–72. Meridian’s planned construction schedule extended into the monsoon season. Therefore,
Meridian elected to work during that time. Gov’t 9/18/14 Br. at 70–71.

                      c.      The Court’s Resolution.

      The United States Court of Appeals for the Federal Circuit held in Community Heating &
Plumbing, 987 F.2d at 1581:

       Discharge of a claim by accord and satisfaction occurs when some performance
       different from that which was claimed as due is rendered and such substituted
       performance is accepted by the claimant as full satisfaction of his claim. However,
       courts may refuse to bar a claim based upon the defense of accord and satisfaction
       where the parties continue to consider the claim after execution of a release.

Id. at 1581 (internal citations omitted); see also England v. Sherman R. Smoot Corp., 388 F.3d
844, 849 (Fed. Cir. 2004) (same).

        Under this standard, the court must undertake a two-part inquiry: (1) whether Plaintiff
agreed to “some performance different from that which was claimed as due”; and, if so (2) whether
“the parties continue to consider the claim after execution of a release.” Cmty. Heating &
Plumbing, 987 F.2d at 1581.35


       35
           Meridian’s reliance on Merritt-Chapman is unavailing. That case interpreted the pre-
1960 version of the Suspension Clause. See Merritt-Chapman, 208 Ct. Cl. at 648–49 (explaining
this history of the clause at issue). “The pre-1960 Suspension of Work Clause does not, by its
language, bar recovery because a contractor would have been prevented by other causes from
performing its work when the Government’s actions did in fact cause its damage.” Id. at 649–50.
In contrast, the post-1960 clause imposes a “sole proximate” requirement on Government action.


                                                40
      On September 21, 2008, the parties executed bilateral Modifications R17 and R8. JX132-
1–2 (R17); DX183-3–4 (R8). Both included the following “closing statement”:

       It is understood and agreed that pursuant to the above, the contract time is extended
       the number of calendar days stated, and the contract price is increased as indicated
       above, which reflects all credits due the Government and all debits due the
       Contractor and its Subcontractors and Suppliers for all costs and markups directly
       or indirectly attributable for the change ordered, for all delays related thereto, for
       all extended overhead costs, and for performance of the change within the time
       frame stated.

JX132-2; DX183-4.

        The “closing statement” in Modifications R17 and R8 provides that the Contract price
changed in tandem with time extensions. These changes “reflect[ed] all credits due the
Government and all debits due [Plaintiff] . . . for all costs and markups directly or indirectly
attributable to the change ordered[.]” JX132-2. As such, the first part of the accord and satisfaction
inquiry is satisfied, because Meridian agreed to “some performance different from that which was
claimed as due.” Cmty. Heating & Plumbing, 987 F.2d at 1581.

         But, Meridian contends that the USACE “continued to consider the claims,” precluding
meeting the second part of the Community Heating & Plumbing test. Pl. 7/18/14 Br. at 72. Here,
Meridian misstates the standard: it is not whether one party considered the released claims, but
whether both parties considered them. See Cmty. Heating & Plumbing, 987 F.2d at 1581
(“[C]ourts may refuse to bar a claim based upon the defense of accord and satisfaction where the
parties continue to consider the claim after execution of a release.”) (emphasis added). Meridian
points to the USACE’s August 10, 2009 draft modification, including an estimate for flood
damage. PX377 (9/2/09 draft modification of $543,868). But, the May 19, 2014 Second Amended
Complaint does not allege, and the record does not support finding, that the USACE’s August 10,
2009 internal memorandum was known by Meridian prior to discovery. See Cmty. Heating &
Plumbing, 987 F.2d at 1581 (holding that “courts may refuse to bar a claim . . . where the parties
continue to consider the claim after execution of a release”) (emphasis added). Thus, this case is
distinguishable from Community Heating & Plumbing, where the Government “administered,
reviewed, and negotiated [the plaintiff’s] claims on the merits prior to and after execution of the
subject contract negotiations[.]” Id. at 1581 n.7. Here, there were no negotiations of Meridian’s
claims after Modifications R17 and R8, and there is no evidence the parties discussed the matter
further.




See id. at 649 (quoting post-1960 Suspension of Work Clause (“No adjustment shall be made to
the extent that performance by the Contractor would have been prevented by other causes even if
the work had not been so suspended, delayed or interrupted [by the Government].”)). Thus,
although Merritt-Chapman allows a plaintiff to seek compensation for Government delays, the
plaintiff must prove that Government action was the “sole proximate” cause of its damages. Id.
Because Merritt-Chapman interpreted the pre-1960 clause, it is not applicable in this case.



                                                 41
         Finally, Meridian asserts that the Government waived an accord and satisfaction defense
by failing to raise it in a timely manner. Pl. 7/18/14 Br. at 72; see also RCFC 12(b) (“Every defense
to a claim for relief in any pleading must be asserted in the responsive pleading if one is required.”).
In this case, the Government’s November 14, 2011 Answer states, “This action is barred in whole
or part by the doctrine of accord & satisfaction.” Answer ¶ 326. Therefore, the Government’s
affirmative defense of accord and satisfaction was timely.

        For these reasons, the court has determined that the doctrine of accord and satisfaction bars
Meridian’s claim that the USACE is responsible for costs incurred for delays caused by flood
events.

               5.      Whether Plaintiff Is Entitled To An Adjustment For The Unpaid
                       Contract Quantities (Count 6).

                       a.      Plaintiff’s Argument.

        Next, Meridian argues that the USACE is liable for unpaid contract quantities and its
“failure to [pay] Meridian is a flagrant breach of [the September 21, 2007 C]ontract and good faith
and fair dealing.” Pl. 7/18/14 Br. at 74. The Contract specified anticipated quantities of certain
items and stated how Meridian would be paid for those items, e.g., “if the quantity actually used
was less than the estimated quantity, [Meridian] would be paid less,” and vice-versa. Pl. 7/18/14
Br. at 73–74 (citing JX11-7; 1/28/14 TR 670–72, 674 (Maximoff)). When Meridian informed the
USACE that additional items were needed, “[a]t no time did the [USACE] advise Meridian that it
disagreed with Meridian’s calculations, nor has the Corps offered its own calculation to refute
Meridian’s findings.” Pl. 7/18/14 Br. at 74 (citing 1/28/14 TR at 676–77 (Maximoff); 1/29/14 TR
at 685–87 (Maximoff); PX226); see also Pl. 10/3/14 Reply at 36 (same). Nevertheless, Meridian
concludes that it is “undoubtedly entitled to an adjustment to the Contract price to compensate it
for the estimated quantities that were exceeded in the field,” in the amount of $358,913.63. Pl.
7/18/14 Br. at 74 (citing 1/28/14 TR at 677 (Maximoff); PX394; JX3); see also Pl. 10/3/14 Reply
at 36 (same).

        In fact, the Government’s witnesses “conceded at trial that ‘Meridian was still owed some
money’ on the unpaid contract quantities.” Pl. 10/3/14 Reply at 36–37 (citing 3/17/14 Weathers
Narr. at 44; 3/24/14 TR at 1422 (Martinez)). Therefore, the court should treat Meridian’s
entitlement to the unpaid contract quantities as conceded by the Government. Pl. 10/3/14 Reply
at 37.

                       b.      The Government’s Response.

       The Government responds that the “unit priced quantity work was generally done,” but
disputes what costs are allowable. Gov’t 9/18/14 Br. at 82. “[I]t is a straightforward accounting
matter relating to unit priced items pursuant to the [C]ontract.” Gov’t 9/18/14 Br. at 82. In any
event, Meridian “has been substantially overpaid[, based on] the unit quantity items of the
[September 21, 2007 C]ontract in the amount of $326,642.32.” Gov’t 9/18/14 Br. at 82 (citing
3/17/14 Weathers Narr. at 40–52).




                                                  42
                         c.    The Court’s Resolution.

         The September 21, 2007 Contract was a unit price contract. JX2-5–8 (Solicitation
explaining that bidding was based on unit prices). Therefore, Meridian is entitled to payment for
items used. JX3; JX11; 1/28/14 TR at 670–71, 674 (Maximoff). The Government conceded at
trial that the USACE “still owed some money” to Meridian for certain items. 3/24/14 TR at 1422
(Martinez). But, the USACE also is entitled to withhold payment: “[I]f satisfactory progress has
not been made, the [CO] may retain a maximum of 10 percent of the amount of the payment until
satisfactory progress is achieved.” JX2-94 (citing 48 C.F.R. § 52.232-5); see also M. C. & D.
Capital Corp. v. United States, 948 F.2d 1251, 1257 (Fed. Cir. 1991) (authorizing a retention of
10 percent of total price from final payment, pursuant to a retainage clause); see also
Johnson v. All-State Constr., Inc., 329 F.3d 848, 854 (Fed. Cir. 2003) (discussing the
Government’s right to “set-off”).

      For these reasons, the court has determined that the Government did not breach the
September 21, 2007 Contract based on alleged unpaid contract quantities.

                 6.      Whether Plaintiff Is Entitled To Costs For The To Suspension Of Work
                         (Count 7), Channel Fill (Count 8), And Interim Protection (Count 9).

                         a.    Plaintiff’s Argument.

       Without citing any supporting case law, Plaintiff argues that:

       The [USACE’s] failure to adjust the Contract price to accurately reflect the costs
       incurred by Meridian in connection with the suspension, channel fill, and interim
       protection modifications, and its failure to pay Meridian even those amounts
       authorized under these modifications, is a breach of contract and of the implied duty
       of good faith and fair dealing.

Pl. 7/18/14 Br. at 75.

        Pursuant to the Contract’s Changes Clause and Suspension Clause, Meridian argues that
the USACE must compensate it for “substantial increased costs in connection with the suspension,
and the channel fill and interim protection work.” Pl. 7/18/14 Br. at 75 (citing 48 C.F.R. § 52.243-
4(d)36 and 48 C.F.R. § 52.242-14(b)37). The record reflects that the USACE issued some

       36
            FAR 52.243-4, in relevant part, provides:

       If any change under this clause causes an increase or decrease in the Contractor’s
       cost of, or the time required for, the performance of any part of the work under th[e
       C]ontract, whether or not changed by any such order, the [CO] shall make an
       equitable adjustment and modify the [C]ontract in writing.

48 C.F.R. § 52.243-4(d).
       37
            FAR 52.242-14(b), in relevant part, provides:



                                                 43
technically deficient modifications, but promised Meridian that corrective modifications would be
forthcoming, the USACE has “maintained that [it] could not, and would not, release any money
to . . . [Meridian].” Pl. 7/18/14 Br. at 75 (citing JX180, 185–87; DX649-9; 1/27/14 TR at 37
(Yates); 1/29/14 TR at 841–42, 850–51 (Haworth); 3/27/14 TR at 2109–39 (Haworth)).38

                       b.     The Government’s Response.

       The Government responds that “[t]he [USACE] has breached neither the [C]ontract nor an
implied covenant of good faith and fair dealing” by withholding payment for suspension of work,
channel fill, and interim protection work. Gov’t 9/18/14 Br. at 81.

       Since these claims concern the USACE’s failure to make payment, “only a breach of
contract is at issue,” not the covenant of good faith and fair dealing. Gov’t 9/18/14 Br. at 77–78.

         Because Meridian failed to substantiate its final payment request, the USACE “lawfully
exercised its right to withhold payment to protect its rights with respect to overpayments.” Gov’t
9/18/14 Br. at 78 (citing Johnson, 329 F.3d at 854 (affirming the Government’s right to “set-off”
payment)).39 The Government acknowledges, however, that Meridian’s work was “not entirely
paid for” and that an “equitable adjustment of the [C]ontract may be appropriate and payment
due . . . provided that Meridian can prove to the [c]ourt during the damages phase of the trial that
its costs are reasonable, allocable, and allowable.” Gov’t 9/18/14 Br. at 82 (internal citation
omitted) (citing Boeing N. Am., Inc. v. Roche, 298 F.3d 1274, 1280 (Fed. Cir. 2002) (explaining
the differences between allocability and allowability); 3/17/14 Weathers Narr. at 53–59
(evaluating and calculating payment due to Meridian)).



       If the performance of all or any part of the work is, for an unreasonable period of
       time, suspended, delayed, or interrupted (1) by an act of the [CO] in the
       administration of th[e C]ontract, or (2) by the [CO]’s failure to act within the time
       specified in th[e C]ontract (or within a reasonable time if not specified), an
       adjustment shall be made for any increase in the cost of performance of th[e
       C]ontract (excluding profit) necessarily caused by the unreasonable suspension,
       delay, or interruption, and the [C]ontract modified in writing accordingly.

48 C.F.R. § 52.242-14(b).
       38
          Meridian’s October 3, 2014 Reply does not argue that the USACE breached the Contract
or the duty of good faith and fair dealing. Pl. 10/3/14 Reply at 37–41. Instead, Meridian rebuts
the Government’s contentions that the money owed to Meridian for suspension, channel fill, and
interim protection work is offset by other overpayments and was not adequately substantiated. Pl.
10/3/14 Reply at 37–41.
       39
           The remainder of the Government’s September 18, 2014 Brief provides a factual
explanation regarding Meridian’s alleged failure to substantiate entitlement to payment, including
substantial overpayment and allegations as to the USACE’s failure to support certain unit priced
quantity items. Gov’t 9/18/14 Br. at 78–82.



                                                44
                       c.      The Court’s Resolution.

        Pursuant to the FAR, Meridian is entitled to payment for increased costs incurred due to
the CO’s changes to or suspension of the Contract. See 48 C.F.R. § 52.243-4(d) (Changes Clause);
48 C.F.R. § 52.242-14(b) (Suspension Clause). But, under the Contract, the USACE is entitled to
withhold payment only under specified circumstances. JX2-94 (48 C.F.R. § 52.232-5(e)) (“[I]f
satisfactory progress has not been made, the [CO] may retain a maximum of 10 percent of the
amount of the payment until satisfactory progress is achieved.”); see also M. C. & D. Capital, 948
F.2d at 1257 (allowing ten percent of total price from final payment to be withheld, under a
Retainage Clause); see also Johnson, 329 F.3d at 854 (discussing the Government’s right to a “set-
off” payment). In this case, both parties acknowledge that the amount the USACE owes Meridian,
if any, should be determined at the damages phase of trial. Pl. 10/3/14 Reply at 38 n.25
(determining whether Meridian’s calculations are correct “is a question best reserved for the
damages portion of trial”); Gov’t 9/18/14 Br. at 82 (“[A]n equitable adjustment . . . may be
appropriate . . . provided that [Plaintiff] can prove . . . during the damages phase of trial that its
costs are reasonable, allocable, and allowable.”) (emphasis added) (internal citations omitted).

       Therefore, Meridian is ordered to provide the Government with all relevant payment
request materials within thirty days and to meet with the Government to discuss payment. If a
settlement is not reached, the Government is ordered to show cause within sixty days of receiving
Meridian’s payment request materials why the court should not find a breach of contract for the
unpaid work Meridian has performed, as alleged in Counts 7–9 of the May 19, 2014 Second
Amended Complaint.

               7.      Whether Plaintiff Is Entitled To Costs Regarding The Punchlist (Count
                       10).

                       a.      Plaintiff’s Argument.

        Meridian also argues that the USACE breached the Contract when it “issued a final punch
list containing [eighty-four] outstanding deficiency notices,” seventy-four of which were “added
after suspension.” Pl. 7/18/14 Br. at 76 (citing 1/29/14 TR at 694–95 (Maximoff); JX49-6–14);
see also Pl. 7/18/14 Br. at 49–50 (explaining the deficiency notice and response procedure). First,
“[m]ost of these notices were excessive, and, for the most part, frivolous,” and “[n]one . . . were
significant enough to render the Project unusable.” Pl. 7/18/14 Br. at 76 (1/29/14 TR at 694–95
(Maximoff)); see also Pl. 7/18/14 Br. at 50 (same); Pl. 10/3/14 Reply at 42 (citing DX612 (listing,
as examples, QA-00027, 31–32, 35)). Second, the Punchlist items were not timely, because “the
USACE’s “inspections and listing of ‘deficiencies’ should have been performed at th[e] time [the
relevant increment of work was completed], not four to seven months later.” Pl. 10/3/14 Reply at
42–43 (citing JX2-316–17(stating that acceptance inspections would be performed “near the end
of any increment of the work”)). Third, the USACE relied only on an unidentified photograph
concerning the channel crack repair. Pl. 10/3/14 Reply at 43–44 (citing DX651-12140). These


       40
         DX651-121 is an unidentified and undated photograph that appears to show cracks in
the channel. The photograph was not discussed at trial, although other photographs contained in
DX651 were referred to as being in Mr. Chickey’s binder. 3/25/14 TR 1481 (Chickey). For these


                                                 45
minor items do not warrant the excessive Punchlist. Pl. 10/3/14 Reply at 43–44 (citing Neal &
Co., Inc. v. United States, 36 Fed. Cl. 600, 632 (1996); Adams v. United States, 175 Ct. Cl. 288
(1966)). Here, like in Neal and Adams, the Punchlist “contained items [that] could not be
repaired . . . or in the very least, did not need to be repaired given the fact that the Project was
being deleted and would go unused.” Pl. 10/3/14 Reply at 44.

        Therefore, Meridian contends that the USACE breached the Contract and the duty of good
faith and fair dealing in issuing the Punchlist. Pl. 7/18/14 Br. at 76 (citing N. Star Alaska Hous.
Corp. v. United States, 76 Fed. Cl. 158, 198 (2007) (finding that the “[i]mproper use of extra-
contractual inspections,” in combination with other actions, “clearly constituted bad faith that
breached the Army’s duty to cooperate” (citations omitted))).

                       b.      The Government’s Response.

        The Government responds that the Punchlist complied with the Contract and was not
excessive. Gov’t 9/18/14 Br. at 75 (citing FAR 52.236-11(a)41; JX2-111; JX2-316–17 (requiring
a punchlist “near the end of the work”)). The Government further advises the court that an eighty-
four item Punchlist, twenty-one of which were added at pre-final inspection, “is about average”
and “not overinspection” for a $12 million project. Gov’t 9/18/14 Br. at 75 (citing DX612-6–7;
3/24/14 TR 1495–96 (Slack); Neal, 36 Fed. Cl. at 632 (concerning 6,000 item punchlist for thirty
housing units); Adams, 358 F.2d at 991 (discussing the rejection of at least 200,000 pins)).
Therefore, “[t]he deficiency items were not excessive or frivolous,” as they predominantly
concerned the cracked flood channel, i.e., the focus of the Project. Gov’t 9/18/14 Br. at 75–76
(citing JX74-2; DX651-121).

        But, the Government adds that Meridian cites the incorrect legal test and misstates the rule
of North Star Alaska Housing Corp., 76 Fed. Cl. 158 (2007) that involved extra-contractual
inspections that prevented repair, whereas “[t]he punch list items here were pursuant to the
[C]ontract for the purpose of repair.” Gov’t 9/18/14 Br. at 76. In short, “[t]he punch list here did
not breach the [C]ontract.” Gov’t 9/18/14 Br. at 76.

                       c.      The Court’s Resolution.

       FAR 52.236-11, in relevant part, provides, “Before taking possession of or using any work,
the [CO] shall furnish the Contractor a list of items of work remaining to be performed or corrected
on those portions of the work that the Government intends to take possession of or use.” 48
C.F.R. § 52.236-11(a). Although no clear legal test addresses whether a nominally “excessive”
Punchlist constitutes a breach of contract in this case, the court will attempt to evaluate the alleged


reasons, the court has determined that DX651-121 is inadmissible for lack of foundation. See FED.
R. EVID. 901.
       41
          FAR 52.236-11, in relevant part, provides, “Before taking possession of or using any
work, the [CO] shall furnish the Contractor a list of items of work remaining to be performed or
corrected on those portions of the work that the Government intends to take possession of or use.”
48 C.F.R. § 52.236-11(a).



                                                  46
number, timing, and nature of the contested Punchlist items under the traditional standards of the
Administrative Procedure Act, 5 U.S.C. § 551 et seq.

       The Contract provides:

       Near the end of the work, or any increment of work established by a time stated in
       the SPECIAL Clause, ‘Commencement, Prosecution, and Completion of Work’, or
       by the specifications, the CQC Manager shall conduct an inspection of the work.
       A punch list of items which do not conform to the approved drawings and
       specifications shall be prepared and included in the CQC documentation[.]

JX2-316–17; see also 5 U.S.C. § 706 (stating that “the reviewing court shall . . . . (2) hold unlawful
and set aside agency action, findings, and conclusions found to be—(A) arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with law”).

        As a threshold issue, the court does not consider eighty-four item Punchlist necessarily to
be arbitrary and capricious per se. 3/24/14 TR 1495–96 (Slack) (stating that the number of
Punchlist items was “average”); cf. Neal & Co., 36 Fed. Cl. at 632 (finding that a 6,000-item punch
list was “over-zealous”); Adams, 358 F.2d at 990–91 (observing that the Government’s inspection
of 200,000 defective pins “definitely increased plaintiff’s costs”).

        Next, Meridian argues that the October 2008 suspension and February 2009 deletion of
remaining work resulted in “increments,” requiring the USACE to submit Punchlist items with the
Contractor Quality Control documents at the time of the suspension or deletion of work. Pl.
10/3/14 Reply at 42–43 (citing JX2-316–17). But, the Contract in this case refers only to
increments “established by a time stated in the SPECIAL Clause,” and this clause does not cause
or “establish” increments, based on the future suspension or deletion of work. JX2-316–17
(emphases added); see also 48 C.F.R. § 52.211-10 (Commencement, Prosecution, and Completion
of Work).42 In other words, the September 21, 2007 Contract does not require that the USACE
issue a Punchlist after completion of an “increment” of work. Compare JX2-316–17 (“Near the
end of the work, or any increment of work established by a time stated in the SPECIAL
Clause, . . . . [a] punch list of items which do not conform to the approved drawings and
specifications shall be prepared[.]” (emphasis added)), with JX2-111 (FAR 52.236-11) (“Before
taking possession of or using any work, the [CO] shall furnish the Contractor a list of items of



       42
            FAR 52.211-10, included in the Solicitation, provides:

       The Contractor shall be required to (a) commence work under this contract within
       10 calendar days after the date the Contractor receives the notice to proceed,
       (b) prosecute the work diligently, and (c) complete the entire work ready for use

       not later than 274 calendar days. The time stated for completion shall include final
       cleanup of the premises.

48 C.F.R. § 52.211-10; see also JX2-146.



                                                 47
work remaining to be performed or corrected on those portions of the work that the Government
intends to take possession of or use.”).

       In this case, only ten of the eighty-four Punchlist items were identified before the October
2008 suspension of work, but all Punchlist items concerning the Contract were issued by
September 2009, i.e., less than six months after the March 24, 2009 lift of the suspension of work
and within the seventy-two day extension period authorized in Modification R31. JX49-6–14; see
also JX175 (lifting suspension); JX146 (seventy-two day extension). In sum, the USACE issued
the Punchlist items in a timely manner.

        The nature of the Punchlist items primarily concerned removal of stones and repairs of
integral Project work items. See JX49-6–14 (Punchlist items by QA); DX612 (Punchlist items by
QA); JX74-2 (listing “Rework and Repairs” and “Channel Crack Repair RFI 49” as the two
Punchlist items as of January 2013); see also 1/29/14 TR at 695 (Maximoff) (restating that the
forty-seven Punchlist items concerned the removal of loose stones). In contrast, here it must be
noted that Meridian did not present any evidence that the channel was not cracked.

       For these reasons, the court has determined that the USACE’s punchlist did not breach the
Contract or implied duty of good faith and fair dealing.

               8.      Whether Plaintiff Is Entitled To Recover Costs For The North Bridge
                       VECP (Count 11).

                       a.     Plaintiff’s Argument.

        Meridian argues that “the [USACE] not just encouraged, but required [Meridian] to expend
considerable time and expense on design services for the alternative bridge
design, . . . constitut[ing] constructive acceptance of Meridian’s proposed value engineering
change.” Pl. 7/18/14 Br. at 77. Since Meridian’s North Bridge VECP complied with FAR 52.248-
3 and was sufficient for the CO to evaluate and accept, Meridian “should be compensated for the
expenses it incurred in developing the bridge design.” Pl. 7/18/14 Br. at 77. Meridian “is not
seeking to share in the savings,” but is “simply seeking reimbursement for the cost to prepare, and
revise, the VECP; things that it did at the behest of, and in reliance on statements made by, the
[USACE].” Pl. 10/3/14 Br. at 45. The cancellation of all remaining work, including the North
Bridge, was not foreseeable and was the sole reason that the North Bridge VECP was not accepted.
Pl. 7/18/14 Br. at 77; Pl. 10/3/14 Reply at 45.

         Moreover, the USACE “has taken ownership of [the VECP] design and has the right to use
it in the future” if the Project is ever completed. Pl. 10/3/14 Reply at 45. As such, the USACE
received something of value from Meridian, without making payment, resulting in unjust
enrichment. Pl. 7/18/14 Br. at 77; Pl. 10/3/14 Reply at 45.

                       b.     The Government’s Response.

       The Government responds that a contractor may only share in the savings of a VECP, if
the proposal is accepted. Gov’t 9/18/14 Br. at 76 (citing Ni Indus. v. United States, 841 F.2d 1104,
1105 (Fed. Cir. 1988) (“If the agency adopts the [VECP], the submitting contractor is entitled to


                                                48
share in the resulting cost savings.”); John J. Kirlin, Inc. v. United States, 827 F.2d 1538, 1541
(Fed. Cir. 1987) (holding that a contractor was “not entitled to compensation . . .[,] because its
[VECP] was not accepted”)). In this case, although the USACE “came close” to approving the
North Bridge VECP, the sewer line issue arose and all remaining contract work was cancelled.
Gov’t 9/18/14 Br. at 77 (citing 3/25/14 TR at 1585–86 (Underwood)). Because the VECP was
never accepted, Meridian was not entitled to payment, since there are no savings to be shared.
Gov’t 9/18/14 Br. at 76–77.

        Therefore, Meridian’s constructive acceptance and unjust enrichment arguments fail.
Gov’t 9/18/14 Br. at 77. No constructive acceptance occurred, and the court does not have
jurisdiction over Meridian’s unjust enrichment claim. Gov’t 9/18/14 Br. at 77.

                        c.      The Court’s Resolution.

        FAR 52.248-3 is incorporated into the Contract and provides that contractors are
“encouraged to develop, prepare, and submit [VECP’s] voluntarily” and will “share in any instant
contract savings43 from accepted VECP’s[.]” 48 C.F.R. § 52.248-3(a) (emphasis added); see also
JX2-124 (incorporating FAR 52.248-3).44 In this case, the USACE never accepted the North
Bridge VECP before all remaining work on the Project ceased. 3/24/14 TR 1586 (Underwood)
(stating that Meridian’s final VECP proposal “very likely would have been approved,” but was

       43
         “Instant contract savings” are defined as “the estimated reduction in Contractor cost of
performance resulting from acceptance of the VECP, minus allowable Contractor’s development
and implementation costs[.]” 48 C.F.R. § 52.248-3(b).
       44
            FAR 52.248-3(f), governing the sharing of VECP savings, provides:

       (f) Sharing—

                (1) Rates. The Government’s share of savings is determined by subtracting
                    Government costs from instant contract savings and multiplying the
                    result by (i) 45 percent for fixed-price contracts or (ii) 75 percent for
                    cost-reimbursement contracts.

                (2) Payment. Payment of any share due the Contractor for use of a VECP
                    on this contract shall be authorized by a modification to this contract
                    to—

                        (i)     Accept the VECP;

                        (ii)    Reduce the contract price or estimated cost by the amount of
                                instant contract savings; and

                        (iii)   Provide the Contractor’s share of savings by adding the
                                amount calculated to the contract price or fee.

48 C.F.R. § 52.248-3(f) (emphasis added).



                                                 49
never used, because then the North Bridge was eliminated from the Project because of subsequent
sewer line problems); 1/27/14 TR 147 (Sutton) (confirming that “[t]he [P]roject was subsequently
suspended not long after” Meridian submitted the final VECP proposal). Therefore, as a matter of
law, Meridian “is not entitled to compensation in this case because its proposal was not accepted.”
John J. Kirlin, Inc., 827 F.2d at 1541; see also 48 C.F.R. § 52.248-3(f) (providing that a contract
must be modified to “accept the VECP” for a Contractor to share in savings).45

         Meridian also failed to establish that the USCAE “later implement[ed] substantially
identical changes in the same contract.” John J. Kirlin, 827 F.2d at 1541 (emphasis in original).
In fact, the USACE did not utilize Meridian’s North Bridge VECP design to complete the Project
or for any other purpose. 3/24/14 TR 1586 (Underwood); 1/27/14 TR 149 (Sutton) (stating only
that he “heard reference to [Meridian’s VECP design] on projects—other arch projects, that it’s a
good design”) (emphasis added). Likewise, the court does not have jurisdiction to grant Meridian
relief under its unjust enrichment claim since the USACE did not enter into an implied-in-fact
contract or use Meridian’s design. See Cleveland Chair Co. v. United States, 214 Ct. Cl. 360, 364
(1977) (“Unjust enrichment cannot in itself be the basis for recovery here, for it lacks the
consensual element needed to find a contract implied in fact, and only provides support for the
remedial device known as a contract implied in law, over which this court has no jurisdiction.”)).

         For these reasons, the court has determined that the USACE did not breach the Contract by
failing to reimburse Meridian for the North Bridge VECP design. If Meridian becomes aware that
the USACE misappropriates Meridian’s design to complete the Project or in another context,
Meridian can file a Complaint in the United States Court of Federal Claims under the Takings
Clause of the Fifth Amendment.

       F.      Whether Plaintiff Is Entitled To Recover Preparation Costs For A Request
               For Equitable Adjustment (Count 12).

                       a.     Plaintiff’s Argument.

       Meridian also contends that it “is entitled to recover the costs of contract administration,”
including the “costs associated with the preparation of REAs” prepared by outside consultants. Pl.
7/18/14 Br. at 77 (citing FAR 31.205-33(b)46; see also Tip Top Constr., Inc. v. Donahoe, 695 F.3d
1276, 1284 (Fed. Cir. 2012) (holding that the Postal Service Board of Contract Appeals “erred in

       45
          Meridian could have argued that the CO did not comply with FAR 52.248-3(d), because
the CO did not explain the reasons for rejecting the VECP in writing. See 48 C.F.R. § 52.248-
3(d)(2) (“If the VECP is not accepted, the [CO] will notify the Contractor in writing, explaining
the reasons for rejection.”). But, this argument was not raised and the elimination of remaining
work on the Project renders this requirement moot.
       46
           FAR 31.205-33, in relevant part, provides, “Costs of professional and consultant services
are allowable . . . when reasonable in relation to the services rendered and when not contingent
upon recovery of the costs from the Government[.]” 48 C.F.R. § 31.205-33(b); see also 48 C.F.R.
§ 31.205-33(c) (listing unallowable professional and consultant costs); 48 C.F.R. § 31.205-33(d)
(listing factors to be considered when determining whether a cost is allowable).



                                                50
holding that the consultant costs and attorney fees . . . were not genuine contract administration
costs[,] because they were solely directed at . . . maximizing [the plaintiff’s] monetary recovery”)
(internal quotations omitted); see also Bill Strong Enters., Inc. v. Shannon, 49 F.3d 1541, 1550
(Fed. Cir. 1995) (holding that a contractor’s consultant costs were recoverable, because they
materially furthered negotiations), overruled on other grounds by Reflectone, Inc. v. Dalton, 60
F.3d 1572, 1579 (Fed. Cir. 1995)).

        If a contractor incurs a cost “‘for the genuine purpose of materially furthering the
negotiation process, such cost should normally be a contract administration cost allowable under
FAR 31.205-33, even if negotiation eventually fails and a CDA claim is later submitted.’” Tip
Top, 695 F.3d at 1283–84 (quoting Bill Strong, 49 F.3d at 1550). In this case, the USACE
requested that Meridian prepare the REAs to begin bilateral negotiations and then requested
Meridian to submit a single, consolidated REA. Pl. 7/18/14 Br. at 78 (citing PX237; 1/29/14 TR
857–60 (Haworth)). Later, however, Meridian converted the REA to a certified claim. Pl. 7/18/14
Br. at 78 (citing 1/29/14 TR 860 (Haworth)). Because “these REAs were submitted for the genuine
purpose of materially furthering the negotiation process, . . . . [Plaintiff] is entitled to payment of
the $406,971.07 expended in REA preparation costs.” Pl. 7/18/14 Br. at 78.

        Moreover, despite the Government’s assertions to the contrary, neither Reflectone nor
Plano Builders Corp. v. United States, 40 Fed. Cl. 635 (1998) control here. The Government
misreads Reflectone “when it argues that [it] stands for the proposition that an REA is
commensurate with a claim.” Pl. 10/3/14 Reply at 46. Instead, FAR 52.233-1 “define[s] what a
‘claim’ is” and lists “[s]everal criteria [that] must be present to meet the definition of a claim.” Pl.
10/3/14 Reply at 46 (emphasis in original). Namely, a claim must be submitted “to the [CO] for a
written decision” and it must use the precise language in 48 C.F.R. § 52.233-1(d)(2)(iii).47 Pl.
10/3/14 Reply at 46 (quoting 48 C.F.R. § 52.233-1(d)(1)). In this case, “the REA submitted by
Meridian did not include a demand for formal decision by the [CO],” so the “REA did not include
a claim certification.” Pl. 10/3/14 Reply at 46 (citing JX177). As such, Reflectone is “factually
distinguishable.” Pl. 10/3/14 Reply at 46 (citing Reflectone, 60 F.3d at 1579 (“The submission
was certified and requested a CO decision.”)). Likewise, Plano Builders is not relevant, because
Meridian “used its consultant’s work . . . during the REA phase, long before a certified claim was
submitted.” Pl. 10/3/14 Reply at 47 (citing Plano Builders, 40 Fed. Cl. at 644 (“This case does
not raise, and hence the court does not address, a situation where a contractor employs a
consultant’s work product during good faith negotiations before filing a CDA claim and then, after
negotiations fail, relies upon the same work at the time it submits a CDA claim or thereafter.”)


       47
            FAR 52.233-1(d)(2)(iii) provides:

       The certification shall state as follows: “I certify that the claim is made in good
       faith; that the supporting data are accurate and complete to the best of my
       knowledge and belief; that the amount requested accurately reflects the contract
       adjustment for which the Contractor believes the Government is liable; and that I
       am authorized to certify the claim on behalf of the Contractor.”

48 C.F.R. § 52.233-1(d)(2)(iii).



                                                  51
(emphasis added)). In sum, Tip Top and Bill Strong “remain good law and are controlling
precedent on the issue of Meridian’s REA preparation costs.” Pl. 10/3/14 Reply at 47.

        Finally, Meridian’s position does not “render FAR 31.205-47(f) meaningless,” but instead,
“reconciles both [FAR 31.205-33 and FAR 31.205-47] and follows the two [United States Court
of Appeals for the] Federal Circuit cases directly on point on the recovery of REA preparation
costs.” Pl. 10/3/14 Reply at 48.

                       b.     The Government’s Response.

       The Government responds that Meridian’s preparation costs are not recoverable, because
they were expended in connection with Meridian’s CDA claim. Gov’t 9/18/14 Br. at 84–85. FAR
31.205-47, in relevant part, provides that “‘administrative and clerical expenses,’ ‘costs of legal
services,’ and the ‘services of accountants [and] consultants’ are ‘unallowable if incurred in
connection with . . . the prosecution of claims or appeals against the Federal Government.’” Gov’t
9/18/14 Br. at 84 (quoting 48 C.F.R. 31.205-47(a), (f)). Since costs for legal and accounting work
between May 2009 and April 2010 were incurred to prepare REAs to satisfy the requirements for
a CDA claim, they are not recoverable. Gov’t 9/18/14 Br. at 84 (citing Reflectone, Inc., 60 F.3d
at 1578 (“[A] contracting party, submitted a written document to the CO demanding the payment
of $266,840 which it asserted the [G]overnment owed. . . . The submission was certified and
requested a CO decision. Consequently, [this] REA satisfies all the requirements listed for a CDA
‘claim’ according to the plain language of the first sentence of FAR 33.201.”); see also Plano
Builders, 40 Fed. Cl. at 641 (“The Reflectone court held that the only requirements for a ‘claim’
are found in FAR 33.201, namely ‘that it be (1) a written demand, (2) seeking, as a matter of right,
(3) payment of money in sum certain.’”) (citation omitted); JX76-6; JX76-21–23; JX76-2).

         Here, Meridian seeks to recover costs to prepare its April 5, 2010 consolidated REA—that
is the same as its CDA claim. Gov’t 9/18/14 Br. at 85 (citing JX33-1-16; JX177-1-17). “As CDA
claim preparation costs are unrecoverable, the costs of preparing a preliminary submission of the
same claim as an REA are also unrecoverable. To hold otherwise renders FAR 31.205-47(f)
meaningless.” Gov’t 9/18/14 Br. at 85.

        Finally, Meridian did not submit the REA costs to further the negotiation process, but
instead, “refused to negotiate [C]ontract close out with the [USACE] since approximately May 13,
2009.” Gov’t 9/18/14 Br. at 85 (citing 3/24/14 TR at 1284 (Martinez); DX485-1; DX563-1).

                       c.     The Court’s Resolution.

       The United States Court of Appeals for the Federal Circuit has observed that “the law
regarding the allowability of legal and consulting fees in the preparation of REA’s [has been]
confused and unsettled.” Bill Strong, 49 F.3d at 1548.

       In that case, our appellate court provided the following guidance by identifying:

       three distinct categories of legal, accounting, and consultant costs in the contract
       cost principles: (1) costs incurred in connection with the work performance of a
       contract; (2) costs incurred in connection with the administration of a contract; and
       (3) costs incurred in connection with the prosecution of a CDA claim.


                                                52
Bill Strong, 49 F.3d at 1549.

        “[C]osts that fall within the first and second categories are presumptively allowable if they
are also reasonable and allocable,” but “cost[s] incurred in connection with the prosecution of a
CDA claim or an appeal against the Government is per se unallowable.” Id. Therefore, the trial
court should determine whether certain costs are for contract administration or CDA prosecution,
based on whether or not the costs were incurred for “the genuine purpose of materially furthering
the negotiation process,” i.e., for contract administration purposes. Id. at 1550.

        Thereafter, the United States Court of Appeals for the Federal Circuit, sitting en banc,
overruled Bill Strong’s view of when a claim arises under the CDA. See Reflectone, 60 F.3d at
1574. In this case, the appellate court held that there are three requirements for a “claim” under
the FAR: “that it be (1) a written demand, (2) seeking, as a matter of right, (3) the payment of
money in sum certain.” Id. at 1575. FAR 52.233-1(c) defines a “claim” as “a written demand or
written assertion by one of the contracting parties seeking, as a matter of right, the payment of
money in sum certain, the adjustment or interpretation of [C]ontract terms, or other relief arising
under or relating to th[e C]ontract.” 48 C.F.R. § 52.233-1(c).48 “Nothing in the common definition

       48
            Pursuant to FAR 31.205-33(d):

       In determining the allowability of costs . . . , the [CO] shall consider the following
       factors, among others:

       (1) The nature and scope of the service rendered in relation to the service required.

       (2) The necessity of contracting for the service, considering the contractor’s
           capability in the particular area.

       (3) The past pattern of acquiring such services and their costs, particularly in the
           years prior to the award of Government contracts.

       (4) The impact of Government contracts on the contractor’s business.

       (5) Whether the proportion of Government work to the contractor’s total business
           is such as to influence the contractor in favor of incurring the cost, particularly
           when services rendered are not of a continuing nature and have little
           relationship to work under Government contracts.

       (6) Whether the service can be performed more economically by employment
           rather than by contracting.

       (7) The qualifications of the individual or concern rendering the service and the
           customary fee charged, especially on non-Government contracts.

       (8) Adequacy of the contractual agreement for the service (e.g., description of the
           service, estimate of time required, rate of compensation, termination
           provisions).



                                                 53
of ‘claim’ . . . requires a pre-existing dispute [as to the amount owed to the plaintiff] before a
demand as a matter of right can be a claim.” Reflectone, 60 F.3d at 1576; see also id. at 1583
(holding that the FAR “does not require that a payment of a demand contained in a purported CDA
claim be in dispute before being submitted for decision to the CO unless that demand is a ‘voucher,
invoice or other routine request for payment’”). Applying that definition, the appellate court
determined that, since the plaintiff’s REA in that case was submitted before the CDA claim, it
“satisfie[d] all the requirements listed for a CDA ‘claim.’” Id. at 1578.

        Subsequently, in Tip Top, the United States Court of Appeals for the Federal Circuit
clarified the relationship between Bill Strong and Reflectone, as follows:

       In Reflectone, we addressed when a claim arises for purposes of the CDA and
       overruled Bill Strong on this point. The discussion in Bill Strong regarding whether
       a particular cost should be classified as either a contract administration cost or a
       cost incidental to the prosecution of a claim, however, remains good law.

Id. at 1283 n.3 (emphases added).

        The United States Court of Appeals for the Federal Circuit then considered whether the
plaintiff had “incurred the cost for the genuine purpose of materially furthering the negotiation
process” and determined that consultant fees were contract administration costs that could be
recovered. Id. at 1283–84 (quotation and citation omitted).

        In this case, Meridian submitted a consolidated REA comprised of fourteen separate REAs,
to the CO on April 5, 2010. JX177-1–19 (Meridian’s letter submitting consolidated REA); 1/29/14
TR 858 (Haworth) (“The [USACE] had asked if we would submit a consolidated REA.”). On
May 20, 2010, the CO stated that a final decision would be made by November 30, 2010. JX189.

        Meridian argues that this case is distinguishable from Reflectone, because “the REA
submitted by [Plaintiff] did not include a demand for a final decision by the [CO], and the REA
did not include a claim certification.” Pl. 10/3/14 Reply at 46 (citing Reflectone, 60 F.3d at 1579
(“The submission was certified and requested a CO decision.”)). The United States Court of
Appeals for the Federal Circuit, however, has held that there are three requirements for a “claim”
under the FAR: “that it be (1) a written demand, (2) seeking, as a matter of right, (3) the payment
of money in sum certain.” Reflectone, 60 F.3d at 1575.

        Meridian is correct that the consolidated REA neither explicitly demanded payment, nor
contained the proper certification provided in FAR 52.233-1(d)(2)(iii). JX177-17 (seeking to
“discuss these issues in detail and to enter into good faith negotiations to achieve a global
resolution”); see also JX177-19 (DFARS 252.203-7002 certification stating, “I certify that the
request is made in good faith, and that the supporting data are accurate and complete to the best of
my knowledge and belief.”). But, exact compliance is not always required. See Transamerica Ins.
Corp. v. United States, 973 F.2d 1572, 1578 (Fed. Cir. 1992) (holding that “[t]his court will not
require contractors to do more than comply as fully and reasonably as possible with the statutory
requirements of the CDA when this court has definitively be said that certain ‘magic words’ need

48 C.F.R. § 31.205-33(d).



                                                54
not be used”); see also Contract Cleaning Maint., 811 F.2d at 592 (“All that is required is that the
contractor submit in writing to the [CO] a clear and unequivocal statement that gives the [CO]
notice of the basis . . . of the claim.”).

         Meridian’s “Claim Overview” contains the same language and certification, and a similar
sum certain. Compare JX177-17 (seeking ($7,386,700.03 and to “discuss these issues in detail
and to enter into good faith negotiations to achieve a global resolution”) and JX177-19
(certification), with JX33-15–16 (seeking ($7,688,952.05 and to “discuss these issues in detail and
to enter into good faith negotiations to achieve a global resolution”) and JX33-18 (certification).
Since Meridian’s REA and claim are almost identical and have the same deficiencies, the weight
of evidence supports concluding that Meridian’s “underlying purpose for incurring [these] cost[s]
[was] to promote the prosecution of a CDA claim against the Government[.]” Bill Strong, 49 F.3d
at 1550; see also Tip Top, 695 F.3d at 1283–84 (holding that consultant fees could be recovered if
they were “incurred the cost for the genuine purpose of materially furthering the negotiation
process”) (internal quotation marks and citation omitted).

        Finally, Meridian argues that it converted the REA to a claim only after the CO failed to
respond by the November 30, 2010 deadline. 1/29/14 TR 858–61 (Haworth). But, this does not
evidence that Meridian incurred these costs “for the genuine purpose of materially furthering the
negotiation process.” Bill Strong, 49 F.3d at 1550. It is true that these costs were incurred prior
to Plaintiff’s April 5, 2010 consolidated REA, and many entries explicitly state that they were
incurred for “claim assistance,” “claim prep,” or “claim preparation.” JX76-21–23.49 It is also
true that Meridian’s consolidated REA and claim were almost identical. Compare JX177-1–17
(REA letter), with JX33-1–16 (claim letter). But, the record also reflects that Meridian ceased
negotiations in May 2009, well before the submission of the consolidated REA. 3/24/14 TR 1284
(Martinez) (“Put simply, the contractor stopped coming to the table. They just wouldn’t
respond.”); DX485-1 (May 13, 2009 close-out negotiation); DX563-1 (August 10, 2009 letter
stating that Meridian “has resisted. After numerous written and verbal requests” to continue close-
out negotiations).

         For these reasons, the court has determined that the USACE did not breach the Contract by
failing to pay Meridian’s REA preparation costs.




       49
         These costs are for the $169,556.66 incurred by Cohen Segalias Pallas Greenhall &
Furman P.C. and were incurred concurrently with the other REA preparation costs between May
2009 and April 2010. Compare JX76-5–7, with JX76-21–23.



                                                55
       G.      Whether The Government Violated The Duty Of Good Faith And Fair Dealing
               (Count 14).50

               1.      Plaintiff’s Argument.

        Meridian’s final argument is that the USACE “effectively deprived Meridian of the benefit
of the bargain to be able to build the sewer line without problems. . . . , [amounting to] a breach
[of] good faith and fair dealing.” Pl. 7/18/14 Br. at 84–85. Although Meridian and the USACE
“had a good working relationship during the initial stages of th[e] Project[,] . . . . the latter
stages . . . were marked with a pervasive attitude of non-cooperation and animosity on behalf of
the [USACE],” as well as “refus[al] to cooperate.” Pl. 10/3/14 Reply at 48; see also, e.g., 3/27/14
TR 2234–35 (Sutton) (testifying that the USACE intentionally withheld information from
Meridian).

        Meridian specifically asserts that the USACE breached its implied duty of good faith and
fair dealing in at least four ways: (1) “fail[ing] to make proper payment for work performed by
Meridian even though the [CO] and Government consultants acknowledged that payment was
due”; (2) “improperly addressing the differing site condition it acknowledged to exist at the new
sewer line”; (3) “improperly addressing its design error of specifying the wrong type of reinforced
concrete pipe for the sewer line”; and (4) “failing to cooperate with Meridian on the independent
AMEC investigation.” Pl. 7/18/14 Br. at 79.51


       50
           Meridian lists Count 13 of the May 19, 2014 Second Amended Complaint as “in the
alternative” to Counts 1–12. Because the court has addressed Counts 1–12 above, it does not
discuss Count 13.
       51
        In the October 3, 2014, Post-Trial Brief, Meridian lists eight ways in which the
Government violated its duty of good faith and fair dealing:

       (1) Repeated failure to provide [Plaintiff] with the requested information
       concerning potential health risks to workers . . . ; (2) failure to fully compensate
       [Plaintiff] for the differing site conditions . . . ; (3) failure to suspend the Project
       during a record monsoon year . . . ; (4) refusal to pay for the unpaid contract
       quantities . . . ; (5) encouraging [Plaintiff] to spend an enormous amount of time
       and resources constructing a VECP for a bridge that was ultimately deleted;
       (6) issuance of a punitive punch list requiring frivolous but nonetheless expensive
       repairs to a Project that would never be used; (7) repeated refusal . . . to pay close
       to a million dollars undisputedly due and owing [Plaintiff]; and (8) . . . choosing to
       simply “modify” the [C]ontract and delete all remaining work rather than utilizing
       the termination for convenience clause[.]

Pl. 10/3/14 Br. at 48–49.

        But, Meridian’s October 3, 2014 Post-Trial Brief does not cite to the record or any cases
in support of its good faith and fair dealing arguments. In addition, at least four of the eight alleged
violations of good faith and fair dealing listed in Meridian’s October 3, 2014 Post-Trial Reply


                                                  56
        First, the USACE refused to pay Meridian over $800,000 that “it admitted it owed” for
over five years. Pl. 7/18/14 Br. at 80 (citing 3/27/14 TR 2134–35 (Haworth); see also Pl. 7/28/14
Br. at 79 (citing N. Helex Co. v. United States, 197 Ct. Cl. 118, 124 (1972) (holding that “total
failure to pay over many months” is a material breach of contract); Rumsfeld v. Freedom N.Y.,
Inc., 329 F.3d 1320, 1331 (Fed. Cir. 2003) (holding that failure to make progress payments in
order to pressure a plaintiff into a contract modification constitutes a breach of contract)).52 This
is because as early as June 2008, “lack of funding was a concern [to the USACE] . . . and was
certainly affecting Contract administration and how payments were being made.” Pl. 7/18/14 Br.
at 80 (citing PX347; PX349; PX7-8; PX7-10). This included “failures to pay funds
due, . . . deletion of necessary work such as the second row of sheetpiling, [and] failure to
implement the necessary micro tunneling.” Pl. 7/18/14 Br. at 81. “The [USACE] effectively
forced Meridian to finance the additional cost incurred as a result of deficiencies for which the
Government was responsible.” Pl. 7/18/14 Br. at 81.

        Second, the Contract “contained a differing site conditions clause requiring a modification
to deal with differing site conditions.” Pl. 7/18/14 Br. at 81. Instead of firm material identified in
the borings and test trenches, Meridian encountered “soft, soupy materials” during the sewer line
installation. Pl. 7/18/14 Br. at 81 (citing JX2; 2/21/14 TR 75, 102, 104 (Sutton); PX320). The
USACE, however, did not comply with its “responsibility to investigate an alleged differing site
condition, and then issue a modification to deal with the problem.” Pl. 7/18/14 Br. at 83 (citing
48 C.F.R. 52.236-2(b)). Instead, it “chose a remedial design,” i.e., “installation of a sheetpile wall
approximately 250 lineal feet from each side of the sewer line.” Pl. 7/18/14 Br. at 82. But, the
USACE, later “delete[d] over half of the sheetpile work” and “continued to tinker with a ‘fix’ for
the soft, wet, unstable soils.” Pl. 7/18/14 Br. at 82 (citing JX131; PX89; PX96; PX213; PX216;
2/21/14 TR at 386–90 (Branson)). In sum, the USACE “failed to adequately address the differing
site condition it recognized through an appropriate modification.” Pl. 7/18/14 Br. at 82.

       Third, the USACE did not respond properly when Meridian reported that the sewer line
design specifications were defective. Pl. 7/18/14 Br. 83. Instead, the USACE “ignored Meridian’s
explanation, and summarily directed [it] to install the pipe as per the Specifications.” Pl. 7/18/14
Br. at 83 (citing JX110-10; 2/21/14 TR at 222 (Sutton); 3/25/14 TR 1553–54, 1601–12
(Underwood); 4/28/14 TR 2372 (Mahar)).




Brief—with the possible exceptions of reasons 2, 4, and 7 that concern nonpayment and number 6
that concerns the Punchlist—were alleged for the first time in Plaintiff’s October 3, 2014 Post-
Trial Reply Brief. Therefore, as a matter of law, these arguments were waived. See SmithKline
Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1319 (Fed. Cir. 2006) (“Our law is well
established that arguments not raised in the opening brief are waived. . . . We find that these mere
statements of disagreement . . . do not amount to a developed argument. . . . Further, arguments
raised in footnotes are not preserved.”) (citing sources).
       52
          As the court noted at trial, “the Government’s refusal to release this money could make
a difference to the survival of the company.” Pl. 7/18/14 Br. at 80 (citing 3/27/14 TR at 2135
(Haworth)).



                                                 57
        Fourth, the USACE “refused Meridian’s request for a copy of the [AMEC] results, forcing
Meridian to obtain a copy through the Freedom of Information Act” and also “misrepresented
AMEC’s conclusions concerning the case of the pipe bowing and the salvageability of the pipe.”
Pl. 7/18/14 Br. at 83 (citing 3/25/14 TR 1609 (Underwood); 4/28/14 TR 2235–36 (Sutton); JX52).
The USACE blamed the cracked pipe on Meridian’s injection of foam grout, but the cracks actually
were caused by the USACE’s flawed pipe design. Pl. 7/18/14 Br. at 84 (citing 1/28/14 TR 401
(Branson); 4/28/14 TR 2227–30, 2235–42, 2370–82 (Sutton)).

               2.      The Government’s Response.

        The Government responds that the duty of good faith and fair dealing “must be applied
with great care” and “must not be interpreted so broadly as to inhibit a party from maximizing its
benefits through aggressive enforcement of its contract rights.” Solar Turbines, Inc. v. United
States, 26 Cl. Ct. 1249, 1274 (1992), aff’d, 114 F.3d 1206 (Fed. Cir. 1997).

        As to nonpayment, “because [Plaintiff] claims that the purported breach at issue is of an
express duty, i.e., the ‘failure to make proper payment for work,’ . . . only breach of contract is at
issue.” Gov’t 9/18/14 Br. at 78. Moreover, Meridian “misrepresents that the [USACE] admitted
it owed over $800,000,” because the disputed amount involves the final payment and closeout of
the contract and Meridian failed to substantiate its payment request. Gov’t 9/18/14 Br. at 78
(internal quotation omitted). On June 2, 2009, the USACE “acknowledged 94% completion,” but
on August 24, 2009, Meridian “submitted its next payment request . . . seeking all money
remaining upon the contract.” Gov’t 9/18/14 Br. at 78 (emphasis in original) (citing DX628-1;
DX572-2-7; 3/24/14 TR 1273 (Martinez)). Meridian, however, “had a duty to provide
substantiation for its payment requests,” and the USACE “had a right to withhold final payment.”
Gov’t 9/18/14 Br. at 78–79 (citing JX2-93 (48 C.F.R. § 52.232-5); JX2-94 (48 C.F.R. § 52.232-
5(e)). In that regard, there remain two unresolved issues: (1) the “substantial overpayment for
work that was not completed or that was incorrectly reported as completed in prior pay estimates”
(Gov’t 9/18/14 Br. at 79 (citing 3/24/14 TR 1275–77 (Martinez); JX144-2, 3; DX727-1-3)); and
(2) the “significant reconciliation” required for unit priced quantity items (Gov’t 9/18/14 Br. at 79
(citing 3/17/14 Weather Narr. at 41)); Gov’t 9/18/14 Br. at 80 (citing Wilner, 24 F.3d at 1401
(holding that a witness’s testimony was insufficient to support the court’s award to the plaintiff,
because the witness did not testify “as to supporting facts”); Boeing N. Am., Inc. v. Roche, 298
F.3d 1274, 1280 (Fed. Cir. 2002) (explaining the differences between contractors cost allocability
and allowability); 3/24/14 TR 1281–82, 1425 (Martinez); DX572-2–7; 3/17/14 Weathers Narr. at
42–43).53



       53
          The Government also contends that the evidence demonstrates that Meridian’s failure to
substantiate its payment demands. Gov’t 9/18/14 Br. at 80 (Meridian “provided only its own
spreadsheet chart to support its claim, and no underlying supporting evidence.”) (citing PX226, at
MER-0006258; JX3-7; JX58-5; PX394). In fact, since May 13, 2009, Meridian “has refused to
meet with the Army Corps to reconcile final work percentages, final quantities and negotiate final
payment.” Gov’t 9/18/14 Br. at 81 (citing 3/24/14 TR 1284 (Martinez); DX485-1; DX563-1;
DX16-34; JX2-93).



                                                 58
         In fact, the USACE overpaid Meridian for the “unilateral suspension of work, interim
protection, and channel fill modification line items.” Gov’t 9/18/14 Br. at 81; see also JX58-5
(Meridian acknowledged overpayment of $418,114); 3/17/14 Weathers Narr. at 52 (calculating
overpayment of $326,642.32). Therefore, the USACE properly withheld $746,577.23, “pursuant
to its rights of retainage and offset because of remaining overpayments that could not be clawed
back and issues relating to quantity overruns.” Gov’t 9/18/14 Br. at 81.

         As to differing site conditions, “there were no differing site conditions that would provide
a basis for a breach of contract claim.” Gov’t 9/18/14 Br. at 83. In fact, Meridian’s records indicate
that R16 was a settlement of a differing site condition and was “generally suitable and appropriate
for the conditions encountered.” Gov’t 9/18/14 Br. at 83 (citing JX79-362; JX194-25). If Meridian
is claiming breach of an implied warranty based on the pipe classification, it cannot claim “sewer
costs predating discovery of the wrong pipe classification,” because “these costs arise from soil
conditions and Meridian’s own installation problems.” Gov’t 9/18/14 Br. at 83 (citing JX66-3;
DX358-2).

        As to the AMEC results, the USACE was permitted to inspect Meridian’s work but was
not obligated to share the inspection results. Gov’t 9/18/14 Br. at 84 (citing JX2-121–22). In any
event, AMEC’s conclusions were “consistent with the cited testimony” and included “numerous
problems . . . , including Meridian’s admitted failure to adequately dewater the trenches and the
deflection of the sheetpile wall . . . due to [Plaintiff]’s failure to adequately shore its trenches.”
Gov’t 9/18/14 Br. at 84 (citing JX194-26, 45–46).

               3.      The Court’s Resolution.

        The covenant of good faith and fair dealing “imposes obligations on both contracting
parties that include the duty not to interfere with the other party’s performance and not to act so as
to destroy the reasonable expectations of the other party regarding the fruits of the contract.”
Centex Corp. v. United States, 395 F.3d 1283, 1304 (Fed. Cir. 2005). Both the “duty not to hinder
and the duty to cooperate are aspects of the implied duty of good faith and fair dealing.” Precision
Pine & Timber, 596 F.3d at 820 n.1. “What is promised or disclaimed in a contract helps define
what constitutes ‘lack of diligence and interference with or failure to cooperate in the other party’s
performance.’” Metcalf, 742 F.3d at 991 (quoting Malone v. United States, 849 F.3d 1441, 1445
(Fed. Cir. 1988)).

       The United States Court of Appeals for the Federal Circuit has defined the parameters of
the implied duty of food faith and fair dealing as follows:

       [T]he implied duty of good faith and fair dealing cannot expand a party’s
       contractual duties beyond those in the express contract or create duties inconsistent
       with the contract’s provisions. Although in one sense any “implied” duty
       “expands” the “express” duties, our formulation means simply that an act will not
       be found to violate the duty (which is implicit in the contract) if such a finding
       would be at odds with the terms of the original bargain, whether by altering the
       contract’s discernible allocation of risks and benefits or by conflicting with a
       contract provision. The implied duty of good faith and fair dealing is limited by
       the original bargain: it prevents a party’s acts or omissions that, though not


                                                 59
       proscribed the contract expressly, are inconsistent with the contract’s purpose and
       deprive the other party of the contemplated value.

Metcalf, 742 F.3d at 991.

        The implied duty of good faith and fair dealing “depends on the parties’ bargain in the
particular contract at issue.” Id. at 994. But, “a breach of the implied duty of good faith and fair
dealing does not require a violation of an express provision in the contract.” Id. (emphasis in
original).

        As previously discussed, the court has determined that the USACE did not breach the
Contract based on the alleged non-payment, differing site conditions, or design specifications.
And, Meridian has not demonstrated that the USACE otherwise violated a duty not “proscribed by
the [C]ontract expressly.” Id. at 991. Instead, Meridian makes conclusory statements based on
the same arguments made in support of its breach of contract claims. See Pl. 7/18/14 Br. at 78–
85. Therefore, finding that the USACE breached the implied duty of good faith and fair dealing
here would “expand [the USACE]’s contractual duties beyond those in the express contract or
create duties inconsistent with the [C]ontract’s provisions.” Id.; see also Century Exploration New
Orleans, LLC v. United States, 745 F.3d 1168, 1179 (Fed. Cir. 2014) (“[Plaintiffs] cannot rely on
the implied covenant of good faith and fair dealing to change the text of their contractual
obligations.”); Metcalf, 742 F.3d at 991 (“[T]he implied duty of good faith and fair dealing cannot
expand a party’s contractual duties beyond those in the express contract or create duties
inconsistent with the contract’s provisions. . . . The implied duty of good faith and fair dealing is
limited by the original bargain: it prevents a party’s acts or omissions that, though not proscribed
by the contract expressly, are inconsistent with the contract’s purpose and deprive the other party
of the contemplated value.”).

        As to the AMEC Report, Meridian contends that the USACE withheld and misrepresented
the study’s results. Pl. 7/18/14 Br. at 83–84. But, the AMEC Report was readily available when
it was published on June 5, 2009, less than six months after it was commissioned and three months
after AMEC’s scope of work was finalized. JX52-2, 5. Although Meridian contends that it did
not see the video included in the AMEC report until trial, despite a prior Freedom of Information
Act request (Pl. 7/18/14 Br. at 28 (citing 3/27/14 TR at 2235–36 (Sutton)), this does not evidence
that the USACE acted inconsistently with the purpose of the Contract. Of course Meridian is
correct that the AMEC report also stated that there were many contributing factors responsible for
the bowing of the pipe. JX52-29–36. But, the AMEC Report concluded that the grouting at least
“conceivabl[y] . . . contributed to or exacerbated lateral movements,” and the text was available to
Meridian. Under different circumstances the court might exclude the video from the record, but
Meridian did not ask for such a ruling at trial, and in any event, the USACE’s failure to produce
the video before trial was not “inconsistent with the contract’s purpose” and did not “deprive
[Meridian] of the contemplated value.” Metcalf, 742 F.3d at 991.

       For these reasons, the court has determined that the USACE did not violate the duty of
good faith and fair dealing.




                                                 60
IV.    CONCLUSION.

        For the reasons described herein, the court has determined that the USACE did not breach
the September 21, 2007 Contract, as alleged in Counts 1–6 and 10–13 of the May 19, 2014 Second
Amended Complaint, or the implied duty of good faith and fair dealing, as alleged in Count 14 of
the May 19, 2014 Second Amended Complaint. But, Meridian is ordered to provide the
Government with all relevant payment request materials within thirty days and to meet with the
Government to discuss payment. If settlement is not reached, the Government is ordered to show
cause within sixty days of receiving Meridian’s payment request materials why the court should
not find a breach of contract for the unpaid work Meridian has performed, as alleged in Counts 7–
9 of the May 19, 2014 Second Amended Complaint.

       IT IS SO ORDERED.


                                                    s/ Susan G. Braden
                                                    SUSAN G. BRADEN,
                                                    Judge.




                                               61